Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 1 of 86 Page ID #:379



     11 James R. Hawkins, Cal Bar No. 192925
        Gregory Mauro, Cal Bar No. 222239
     22 JAMES R. HAWKINS, APLC
        9880 Research Drive, Suite 200
     33 Irvine, California 92618
        Telephone: 949.387.7200
     44 Facsimile: 949.387.6676
        Email: james@jameshawkinsaplc.com
     55        greg@jameshawkinsaplc.com
         Attorneys for Plaintiffs ANTONIO
      66 NAVARRATE individually and on
          behalf of all others similarly situated
     77

     88
                                 UNITED STATES DISTRICT COURT
     99
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    10
    10
    11
    11 ANTONIO NAVARRETE, individually              Case No. 8:19-cv-00794-JLS-ADS
    12 and on behalf of all others similarly        Hon. Josephine L. Staton
    12    situated,
    13                                              DECLARATION OF JAMES
    13                     Plaintiffs,
                                                    HAWKINS ISO PLAINTIFF’S
    14
    14          v.                                  MOTION FOR PRELIMINARY
    15
    15 SPRINT/UNITED MANAGEMENT
                                                    APPROVAL OF CLASS ACTION
       COMPANY, a Kansas Corporation;               AND REPRESENTATIVE ACTION
    16
    16 SPRINT CORPORATION, a Kansas                 SETTLEMENT
    17 Corporation; and DOES 1-50, inclusive,
    17                                        Date: November 20, 2020
    18                Defendants.             Time: 10:30 a.m.
    18                                        Courtroom: 10A
    19
    19                                              Complaint Filed: January 29, 2019
    20                                              FAC: January 28, 2020
    20                                              Trial Date: None Set
    21
    21
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27

    28



                              DECLARATION OF JAMES HAWKINS
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 2 of 86 Page ID #:380



     1                    DECLARATION OF JAMES R. HAWKINS
     1
     2         I, James Hawkins, declare as follows:
     2
     3         1.     I am an individual over the age of 18. I am a partner at the Law Firm
     3
     4
         of James Hawkins, APLC (“Counsel” or “Class Counsel” or “Class Counsel”). I
     4
         am one of the attorneys of record for named Plaintiff Antonio Navarrete (“Plaintiff”
     5
     5
         or “Class Representative”), who has filed this class action on behalf of the Class
     6
     6
         Members. I submit this Declaration in support of the Motion for Preliminary
     7
     7   Approval ("Motion”) of the class settlement agreement, which is filed concurrently
     8
     8   herewith, along with the Memorandum of Points and Authorities. I have personal
     9
     9   knowledge of the facts set forth below, and if called to testify regarding them, I
    10
    10   could and would do so competently.
    11
    11         2.     On January 29, 2019, Plaintiff filed this putative class action against
    12
    12   Defendant seeking to represent all of Defendant’s non-exempt employees in
    13
    13   California who worked in retail stores alleging the following causes of action: (1)
    14
    14   failure to pay minimum wages including overtime; (2) failure to provide meal
    15
    15   periods; (3) failure to provide rest periods; (4) failure to timely pay wages; (5)
    16   unreimbursed expenses; (6) unfair competition; and (7) PAGA. On February 11,
    16
    17   2019, Plaintiff exhausted his remedies with the LWDA regarding the PAGA claims
    17
    18   and filed a separate PAGA action pending on April 5, 2019. A stipulation to amend
    18
    19   the complaint to add claims for PAGA to this action was filed on January 28, 2020.
    19
    20   (Dkt. No. 21). Defendant denies and continue to deny the allegations in this Action.
    20
    21         3.     Defendant owns retail stores in California which it sells cell phones and
    21
    22   related products to its customers. Plaintiff and the Class Members worked at
    22
    23   Defendant’s various retail stores throughout California.
    23
    24         4.     Pursuant to the Settlement, the “Class” or “Class Members” means
    24
    25   means all current and former non-exempt employees of Defendant Sprint/United
    25
    26   Management Company who worked in Defendant’s retail stores in the State of
    26
    27   California during the Class Period of February 25, 2016, through April 8, 2020.
    28 Defendant represents there are approximately 5,785 Class Members who worked
                                              -1-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 3 of 86 Page ID #:381



     1   approximately 350,000 workweeks. (Settlement ¶ 2.5; 4.8). If the number of
     1
     2   w orkweeks submitted by Defendant to the Settlement Administrator exceeds
     2
     3   350,000 by ten percent (10%), Plaintiff shall have the option in its sole discretion
     3
     4   to rescind/void the Settlement. Class Members who do not exclude themselves
     4
     5   will receive settlement payments from the NSA calculated and apportioned from
     5
     6   the GSF based on their workweeks earned over the Class Period. Therefore, the
     6
     7   more workweeks Class Members earned, the more they were alleged to have
     7
     8   suffered violations.
     8
     9         5.     From the inception of the litigation, the parties have vigorously
     9
    10   litigated their respective positions in connection with all aspects of this litigation.
    10
    11   Such investigation has included, inter alia, the exchange of information and
    11
    12   documents including information and documents which included production of
    12
    13   over 800 pages of documents covering policies and procedures relating to the
    13
    14   alleged claims, relevant policies on timekeeping, pay schemes, meal and rest
    14
    15   periods, job descriptions and duties, Plaintiff's time and payroll records, time and
    15
    16   pay records for a sampled group of the putative Class Members which consisted of
    16
    17   tens of thousands of lines of data, Defendant's locations in California during the
    17
    18   class period, and the compensation information relating to the Class Members such
    18
    19   as workweeks worked.
    19
    20         6.     As more specifically discussed below, the discovery permitted
    20
    21   Class Counsel to conduct extensive and comprehensive damages analyses and have
    21
    22   a clear view of the strengths and weaknesses of their claims and defenses to
    22
    23   determine potential liability for each of Plaintiff’s claims.
    23
    24         7.     This information also resulted in numerous meet and confer sessions
    24
    25   between Representative of the Parties.         Counsel for the Parties have further
    25
    26   investigated the applicable law as applied to the facts discovered regarding the
    26
    27   alleged claims of Plaintiff and potential defenses thereto, and the damages claimed
    28 by Plaintiff on behalf of the Class. The parties also met and conferred regarding the
                                                -2-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 4 of 86 Page ID #:382



     1   issues and merits of the case as well as the suitability of the named Plaintiff’s
     1
     2   claims for class treatment, the adequacy of the named Plaintiff to represent the
     2
     3   proposed Class, and other class certification issues.
     3
     4         8.     Defendant has denied and continues to deny each of the claims and
     4
     5   contentions alleged by Named Plaintiff in this lawsuit. Defendant has repeatedly
     5
     6   asserted and continues to assert defenses thereto, and has expressly denied and
     6
     7   continues to deny any wrongdoing or legal liability arising out of any of the facts or
     7
     8
         conduct alleged in the lawsuit. Defendant also has denied and continues to deny,
     8
         inter alia, the allegations in the amended complaint. Defendant has concluded that
     9
     9
         any further defense of this litigation would be protracted and expensive for all
    10
    10
         Parties. Substantial amounts of time, energy, and resources of Defendant have been
    11
    11   and, unless this Settlement is made, will continue to be devoted to the defense of
    12
    12   the claims asserted by Named Plaintiff. Defendant has, therefore, agreed to settle in
    13
    13   the manner and upon the terms set forth in the Settlement Agreement to put to rest
    14
    14   the claims as set forth in the Settlement Agreement.
    15
    15         9.     After conducting comprehensive review and analysis, many meetings,
    16
    16   and ongoing exchanges of documents and information, on December 10, 2019, the
    17
    17   Parties participated in a mediation session before mediator Gig Kyriacou, Esq., an
    18
    18   experienced mediator who has mediated numerous wage-hour class actions. At the
    19   conclusion of the mediation session, the Parties reach a settlement for $2,750,000 to
    19
    20   resolve the Parties’ dispute. The Parties then worked to arrive at the final form of
    20
    21   the Settlement Agreement that is now before this Court for preliminary approval.
    21
    22         10.    Based on those negotiations and a detailed knowledge of the issues
    22
    23   present in this action, counsel for Plaintiffs and the purported class is convinced
    23
    24   that this Settlement is in the best interest of the Class Members.
    24
    25         11.    The main thrust of Plaintiffs' claims against Defendant has centered
    25
    26   around the failure to pay wages for off the clock work including minimum wage,
    26
    27   overtime, and meal periods under the California Labor Code. Among other things,
    28 these claims have also resulted in the derivative claims as alleged in the amended
                                               -3-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 5 of 86 Page ID #:383



     1   complaint. Plaintiff alleged Defendant required Plaintiff and the Class Members to
     1
     2   perform duties pre and post shift in the form of preparation and tear down work all
     2
     3   while off the clock. These practices also resulted in meal periods and rest periods
     3
     4   being interrupted or untimely. Further, due to the work demands of Defendant, it is
     4
     5   alleged the rest periods and meal periods were not always provided according to
     5
     6
         California law and were either untimely, short or not provided at all.
     6
                12.       More specifically, damage calculations included the following data
     7
     7
         points: 1) average wage rate of $20; 2) average overtime rate of $30; 3) total
     8
     8
         workweeks equals 350,000; 4) average daily rate equals $160; 5) estimated
     9
     9   employees who quit or discharged as defined in the settlement agreement is
    10
    10   approximately 1,389.
    11
    11          13.       In light of the above and the nature of the litigation process in general,
    12
    12   Plaintiff recognize that the issues of liability and class certification present
    13
    13   significant uncertainty and risk. If Plaintiff were unable to prevail on these claims,
    14
    14   a judgment would be entered for Defendant, and members of the Class would
    15
    15   receive nothing.        The proposed Settlement, in contrast, offers a guaranteed,
    16
    16   significant value to the Class that fairly and reasonably accounts for the very real
    17   risks of litigation.      Based on the parties’ own independent investigations and
    17
    18   evaluation, I am of the opinion that the settlement for the consideration and on the
    18
    19   terms set forth in the Settlement is within the range of approval, and is fair,
    19
    20   reasonable, and adequate and is in the best interests of the Class in light of all
    20
    21   known facts and circumstances and the expenses and risks inherent in litigation and
    21
    22   certification.     The issues and arguments Class Counsel has encountered and
    22
    23   overcome in arriving at the parties’ negotiated settlement terms were many and
    23
    24   complex, and required skillful advocacy that can arise only out of experience,
    24
    25   professional perspective, and success.
    25
    26          14.       Subject to the Court’s approval, the parties have agreed to settle this
    26
    27   action for the Gross Settlement Fund (“GSF”) of Two Million Seven Hundred and
    28 Fifty Thousand Dollars and Zero Cents ($2,750,000.00). This sum shall include all
                                             -4-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 6 of 86 Page ID #:384



     1   payments made to class members that do not exclude themselves, the Court-
     1
     2   approved enhancement award to the Class Representative in the amount of $5,000,
     2
     3   the Court-approved Administration Costs in the amount of $55,000, and the Court-
     3
     4   approved Class Counsel attorneys’ fees in the amount of $916,666.67 or as
     4
     5   otherwise approved by the Court and costs not to exceed $20,000, and PAGA
     5
     6   award in the amount of $100,000 of which seventy five percent ($75,000 will be
     6
     7   paid to the LWDA and $25,000 will be distributed to the              Settlement Class
     7
     8   Members. In the event the Court grants approval of these requested amounts, the
     8
     9   total NSA available to be paid to Participating Class Members will be
     9
    10   approximately $1,673,334. The Settlement is not dependent on the Court awarding
    10
    11   any particular amount to Class Counsel in attorneys’ fees, costs, or expenses or to
    11
    12   the Class Representative for the enhancement award, and the Net Settlement
    12
    13   Amount distributable to the Class will increase if the Court awards lesser amounts
    13
    14   than those requested for attorneys’ fees, costs, expenses, and enhancement awards.
    14
    15         15.    The Settlement affords the Class prompt and substantial relief, while
    15
    16   avoiding significant legal and factual obstacles that otherwise may have prevented
    16
    17   them from obtaining any recovery at all. Indeed, the outcome of class certification,
    17
    18   trial and any attendant appeals, are inherently uncertain.
    18
    19         16.    This case also has the potential to impose enormous litigation costs on
    19
    20   all of the parties, as Defendant is expected to continue challenging Plaintiff’s
    20
    21   allegations and to increase the pace of their investigation. Although it is difficult to
    21
    22   foresee the ultimate result of a trial, we anticipate an expensive, complex and time-
    22
    23   consuming process. We foresee the possibility of a lengthy and costly appeal
    23
    24   regardless of the outcome of trial given the ever changing legal landscape
    24
    25   governing this case. In order to succeed on the merits, the Class would also need to
    25
    26   prevail on the several hotly disputed legal and factual issues discussed herein.
    26
    27         17.    Through analysis and review of Defendant’s timekeeping and payroll
    28 record production, in including Plaintiff’s own evidence, Plaintiff’s
                                                -5-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 7 of 86 Page ID #:385



     1   Counsel estimated Defendant's potential maximum damages and penalties exposure
     1
     2   on claims for the failure to authorize and permit rest periods at $2,520,0001, the
     2
     3   meal period claim at $4,725,0002, the minimum wage/OT Claim at claim at
     3
     4   approximately $5.250,0003. Liquidated damages under FLSA would double this
     4
     5   figure. (the FLSA overtime claim overlaps with the California Labor Code overtime
     5
     6   claim). Id. Plaintiff valued the maximum LC section 226 at approximately
     6
     7   $4,470,2254, the LC 203 maximum claim at approximately $4,200,0005, and the
     7
     8   2698 PAGA claim at approximately $8,900,0006. The value of the LC 2802 claim
     8
     9
     9
    10   The estimated rest period damages were calculated by assuming a 10% violation
         1
    10 rate per workweek at the average hourly rate of $20.00 of the number of qualifying
    11 shifts. The rest period claim discounted by 90% given the viable defenses as
    11 discussed below and the likelihood of defeat on class certification given the great
    12 potential for individualized questions.
    12 2
         The estimated meal period damages were calculated based on a 15% meal period
    13 violation rate multiplied by the average hourly rate and then multiplied by the total
    13 workshifts.
       3
    14   This amount was calculated taking the average overtime rate of $30.00 and
    14 multiplying it by the average off the clock work time per workweek (0.5 hrs).
    15 Taking the OT rate to account for off the clock work assuming the individual
    15 worked more than 8 hours in a day or more than 40 hours in a workweek covers the
    16 minimum wage claims. Average shifts were calculated at approximately 7.5 hours.
    16 This amount would decrease if the number of off the clock hours did not result in
    17 overtime hours. Taking 0.5 hours of unpaid time per workweek multiplied by the
    17 $30 overtime rate would equal $5,250,000. If nothing was recovered under
    18 California law, liquidated damages may be available if all eligible persons decided
    18 to opt in to the FLSA collective action and if the claimed violation rates could be
    19 proven by Plaintiff. Further, the regular rate claim was found to be of little to no
    19 value as Defendant maintained a policy of recalculating overtime rates to capture
    20 earned commissions over the same period in which overtime was worked.
    20 4
         There is a cap of recovery at $4,000 per Class Member. Taking approximately a
    21 25% pay period violation rate multiplied by $100 would yield $4,470,225. These
    21 amounts were also discounted not only on the merits arguments but also by taking
    22 into account for the potential release of over 2000 class members for the LC 226
    22 settled claim in the related Caudle, et. al. v. Sprint, et. al. USDC Northern District
    23 Case No. Case No. 3:17-cv-06874-WHA.
    23 5
         This amount was calculated by taking into account the average daily wage of 160
    24 X 30 x 3,500 X .25 = $4,200,000. These amounts were discounted by taking into
    24 account for the higher “willfulness” prong standard and also for the potential
    25 release of over 2000 class members in the LC 203 class in the related Caudle, et. al.
    25 v. Sprint, et. al. USDC Northern District Case No. Case No. 3:17-cv-06874-WHA.
    26 6
         Based on the statutory period, the PAGA Claim assumed approximately 178,000
    26 total pay periods. Thus the damages were calculated ($50 X 178,000) = $8,900,000
    27 and value was based on all the defenses discussed herein and below as well as the
       possibility the court may award a lesser amount pursuant to LC 2699 (e) (2). Thus
    28 the amount allocated for PAGA is the settlement is reasonable.
                                                -6-
               DECLARATION OF JAMES HAWKINS ISO MOTION FOR
             PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 8 of 86 Page ID #:386



     1   was valued at approximately $962,5007 providing for an average 5 miles per week
     1
     2   at 0.55 cents per mile multiplied by the 350,000 workweeks.
     2
     3         18.   Minimum wage laws require employers to pay non-exempt employees
     3
     4   for all hours worked. In Armenta v. Osmose, Inc., 135 Cal. App. 4th 314
     4
     5   (2006), the California Supreme Court upheld the California Second Appellate
     5
     6   District's holding that employees who alleged that their employer had failed to pay
     6
     7   them for certain hours they worked off the clock had violated the state minimum
     7
     8   wage laws with respect to every hour they worked but were not paid. The employer
     8
     9   defended the claim with the argument that the employees’ average hourly pay for
     9
    10   the workweek was greater than the minimum wage, which defeated any claim for
    10
    11   minimum wage under the federal “averaging method” for determining minimum
    11
    12   wages. Id at 314. The Armenta court, however, rejected the averaging method and
    12
    13   instead adopted the position set forth in a DLSE Opinion Letter that California
    13
    14   requires that the minimum wage be paid for each and every hour worked. Id. at
    14
    15   324-25. Accordingly, regardless of the total compensation an employee earns
    15
    16   during a week, or even during a single day, if there are hours the employee has
    16
    17   worked for which the employee was paid less than the minimum wage, then the
    17
    18   employer has violated Labor Code Section 1194 by failing, for the hours in
    18
    19   question, to pay minimum wage. (see also Mendiola v. CPS Security Solutions, Inc.
    19
    20   (2015) 60 Cal. 4th 833. Under this standard, “it is only necessary that the worker be
    20
    21   subject to the control of the employer in order to be entitled to compensation.”
    21
    22   Morillion v. Royal Packing Co. (2000) 22 Cal. 4th 575, 584. The Morillion Court
    22
    23   reasoned that an employee is under the employer’s control and entitled to
    23
    24   compensation when the employer ‘“directs, commands or restrains’ an employee.”
    24
    25   Morillion, supra, 22 Cal. 4th at 583, quoting from Bono Enterprises, Inc. v.
    25
    26   Bradshaw (1995) 32 Cal. App. 4th 968, 975.
    26
    27         19.   Here, Plaintiff argued Defendant failed to pay wages for all hours
    28
                                                 -7-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 9 of 86 Page ID #:387



     1   worked, which also resulted in overtime being owed. Plaintiff also argued the
     1
     2   demands of Defendant caused Plaintiff to forego meal periods and rest periods.
     2
     3         20.    Plaintiff has also alleged other claims for unfair competition, unpaid
     3
     4   expense reimbursement under Section 2802, and penalties for inaccurate wage
     4
     5   statements under Section 226, waiting time penalties under Section 203, 204, and
     5
     6
         penalties under PAGA, with the majority of these claims flowing from minimum
     6
         wage, overtime and meal period claims. While Plaintiff believes in the strength of
     7
     7
         their allegations and claims, there is no certainty they could prove sufficient
     8
     8
         systematic violations at Defendant's hands to certify the Class in the absence of a
     9
     9   settlement. In addition, as discussed in more detail below, Defendant has presented
    10
    10   numerous defenses to most claims, if successful, would result in no liability
    11
    11   to Defendant.
    12
    12         21.    Plaintiff faced risk prevailing on the minimum wage and overtime
    13
    13   claim. Because Defendant did not record hours worked for off the clock, the
    14
    14   assumed rate for this claim would be 30 minutes per week as to all Class Members.
    15
    15   Further discount was provided for this claim as arguably Defendant was only
    16
    16   required to pay minimum wage for these claims which during the Class Period was
    17   less than $15.00 per hour.
    17
    18         22.    Defendant defended against the minimum wage claim by contending
    18
    19   that amounts are not recoverable where such unpaid time was never reported and
    19
    20   was not known to Defendant. Defendant produced time records for a sampled
    20
    21   group of Class Members for the relevant time period, which are prima facie
    21
    22   evidence of hours worked and as to be entered by the employees themselves.
    22
    23   Defendant contends that its time records are accurate and encompass all
    23
    24   compensable time. Defendant contended Plaintiff would be required to put forth
    24
    25   evidence to meet their burden of establishing that these time records were
    25
    26   inaccurate. Additionally, Defendant asserted that Plaintiff has the burden of
    26
    27   proving that Defendant knew or should have known of any off-the-clock work for

    28 which Plaintiff alleges that the Class was not paid, and Defendant has contended
                                               -8-
                DECLARATION OF JAMES HAWKINS ISO MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 10 of 86 Page ID
                                  #:388


   1   that its revised protocols and procedures implemented after several prior lawsuits
   1
   2   regarding the same claims were resolved and also that such protocols provided in
   2
   3   place required employees to accurately record their time and notify managers of
   3
   4   time that was not accurately recorded. Defendant further argued it had no reason to
   4
   5   know individuals were working off the clock. Brinker Rest. Corp. v. Superior
   5
   6
       Court, 53 Cal. 4th 1004, 1051-52 (2012).
   6
             23.    Further, Defendant contends that Plaintiff’s estimate as to 30 minutes
   7
   7
       per week per person for alleged off-the-clock work could not be justified by any set
   8
   8
       of facts. Finally, Defendant has also asserted that even if it is found to have failed
   9
   9
       to pay any member of the Class any minimum wages due, liquidated damages are
  10
  10
       not appropriate because the act or omission giving rise to the action was in good
  11
  11
       faith, and Defendant had reasonable grounds for believing that the act or omission
  12
  12
       was not a violation of any provision of applicable law relating to minimum wage or
  13
  13
       overtime. In support of this defense, Defendant has, among other things, produced
  14
  14
       documents demonstrating that it provided policies concerning accurate payment of
  15
  15
       wages and has continually asserted that its time records are accurate and cover all
  16
  16
       compensable time. Defendant also argued that any potential damage recovery for
  17
  17
       minimum wage or overtime would be at the applicable minimum wage rate, not at
  18
  18
       the employee’s regular rate of $20 per hour.
  19
  19
             24.    There were also other issues with the overtime claim. For one, it is not
  20
  20
       reasonable to assume that all alleged off-the-clock time would have been paid at
  21
  21
       overtime rates, particularly given that the average workweek for some was less than
  22
  22
       40 hours a workweek and less than 8 hours in a workday. Instead, it is more
  23
  23
       reasonable to assume that no more than about 1/2 of any alleged off-the-clock time
  24
  24
       (assuming it could be proven in the first place) would be in the overtime threshold.
  25
  25
       Therefore, if you assumed that all of the alleged off-the-clock time noted above was
  26
  26
       compensated at the minimum wage during the class period of either $9 (2016), $10
  27
       (2017), or $11 (2019) in 2020, then the alleged failure to pay wages for off the
  28
                                                -9-
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 11 of 86 Page ID
                                  #:389


   1   clock work would be reduced by at least 1/3 to ½ because the $20 average rate of
   1
   2   pay would be about half if calculated at the state minimums.
   2
   3         25.   With regards to the meal period and rest period claims, Defendant
   3
   4   argued the issue of whether Defendant’s scheduling resulted in a failure to provide
   4
   5   meal and rest breaks or, alternatively, whether individual choices of Class members
   5
   6   resulted in missed, late, and/or short meal and rest periods was highly
   6
   7   individualized. Defendant does not believe that any set of facts would justify the
   7
   8   claimed violation rate. Defendant also claimed its policies provided for meal
   8
   9   periods and permitted and authorized rest periods, and that they consistently
   9
  10   provided for appropriate opportunities for meal and rest periods. Based upon these
  10
  11   asserted defenses as to the meal and rest periods, Plaintiff assigned a 10% value to
  11
  12   the rest periods and a 20% value of success on the meal period claims assuming a
  12
  13   class was certified and what damages could be proven and taking into account all
  13
  14   defenses.
  14
  15         26.   With regards to the FLSA claim, Plaintiff also faced issues of
  15
  16   wilfullness and a two versus three year limitations period. Further, since class were
  16
  17   paid under California law for eight hours in a workday and over forty hours in a
  17
  18   workweek, the FLSA claim was duplicative and prevented double recovery of
  18
  19   overtime wages. Additionally, Defendant argued that it customarily paid overtime
  19
  20   wages, had a policy and practice in place, and that when individuals claimed they
  20
  21   were not paid for work or certain hours, Defendant had a policy in place to
  21
  22   investigate the claim and pay the employees accordingly. Further, the Class were
  22
  23   required to record tier time accurately and speak with management if they felt they
  23
  24   were not paid for their work time.
  24
  25         27.    Since the California Labor Code is more protective than the FLSA in
  25
  26   that is provides for payment of over time over 8 hours in a workday and/or over 40
  26
  27   hours in a workweek, the California labor code claims for minimum wage and
  28 overtime encompass the FLSA claims. Congress enacted the FLSA in 1938 to
                                       - 10 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 12 of 86 Page ID
                                  #:390


   1   establish nationwide minimum wage and maximum hours standards. Moreau v.
   1
   2   Kleynhagen, 508 U.S. 22, 25 (1993).
   2
   3         28.     The FLSA requires employers to pay covered employees overtime
   3
   4   compensation of one and one-half times the regular rate of pay for all hours worked
   4
   5   in excess of forty hours per week California law requires employers to pay time-
   5
   6   and-a-half for hours worked in excess of eight hours in any given workday. Cal.
   6
   7   Lab. Code § 510(a); Advanced-Tech Sec. Servs., Inc. v. Superior Court, 163 Cal.
   7
   8   App. 4th 700 (2008) (explaining that, in contrast to Cal. Lab. Code § 510(a), the
   8
   9   FLSA "does not require overtime payments for a workday in excess of 8 hours.").
   9
  10         29.     Plaintiff would also need to prove willfulness under the FLSA to apply
  10
  11   a 3 year versus 2 year limitations period pursuant to 29 U.S.C. §255. This
  11
  12   would potentially be difficult for Plaintiff to do given Defendant’s assertion
  12
  13   regarding its lack of knowledge of the alleged violations, given the comprehensive
  13
  14   time records maintained by Defendant, and given the evidence presented by
  14
  15   Defendant of such things as training on pay-related issues and timekeeping. Absent
  15
  16   a finding of a willful violation, the potential FLSA overtime recovery would
  16
  17   probably be reduced by almost 1/3 for this reason alone. Defendant further asserted
  17
  18   that any alleged acts or omissions of Defendant were in good faith, and Defendant
  18
  19   had reasonable grounds for believing that any alleged acts or omissions were not
  19
  20   violations of the FLSA, and thus liquidated damages are not appropriate. 29 U.S.C.
  20
  21   §§216, 260.
  21
  22         30.     Finally, Plaintiff potentially faced arguments from Defendant to
  22
  23   the extent Defendant paid the Class Members premiums as defined in 29 U.S.C.
  23
  24   §§207(e)(5), those premiums are creditable toward overtime compensation payable
  24
  25   under the FLSA pursuant to 29 U.S.C. §207(h)(2). This means that where
  25
  26   Defendant already paid an employee a premium for hours worked (such as for time
  26
  27   worked over eight in a day), that premium is creditable toward overtime over 40 in
  28 a workweek. Defendant’s payroll records indicate that such types of premiums
                                        - 11 -
             DECLARATION OF JAMES HAWKINS ISO MOTION FOR
           PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 13 of 86 Page ID
                                  #:391


   1   were paid and would therefore need to be credited against any overtime alleged to
   1
   2   be due. As a result, the allocation is fair, reasonable and justified
   2
   3         31.    Counsel for Plaintiff was also faced with potentially valid defenses
   3
   4   relating to the LC 226 claim and LC 203 claims. For instance, with regards LC
   4
   5   226, Plaintiff would have to show “injury” prior to the enactment of SB1255 in
   5
   6   2012 effective 2013. Effective 2013, LC 226 (a) provided for presumed injury if
   6
   7   one of the nine enumerated categories of information were not present.
   7
   8         32.    Defendants also argued in support of their contention that there can be
   8
   9   no section 226 claim for noncompliant wage statements based only on meal or rest
   9
  10   period violations because section 226(a) does not require a wage statement to
  10
  11   include itemized listings of premium payments. The California Supreme Court is
  11
  12   currently deciding in Naranjo et al. v. Spectrum Security Services, Inc. No.
  12
  13   B256232 (Cal. Ct. App. Sept. 26, 2019), whether the Court of Appeals ruling that
  13
  14   actions to recover unpaid meal period premiums under Labor Code section 226.7 do
  14
  15   not entitle employees to derivative penalties under Labor Code section 203 (waiting
  15
  16   time penalties) or section 226 (inaccurate wage statements). The California
  16
  17   Supreme Court is currently deciding this issue.         Nguyen v. Baxter Healthcare
  17
  18   Corp., No. 8:10-cv-01436 CJC (SSx), 2011 U.S. Dist. LEXIS 141135, 2011 WL
  18
  19   6018284, at *8 (C.D. Cal. Nov. 28, 2011).
  19
  20         33.    Further, Defendant argued the wage statements provided for all the
  20
  21   categories of information pursuant to LC 226 (a) and thus no injury can be shown
  21
  22   on a class basis as individual inquiries would dominate this claim. Further, the
  22
  23   penalties could only be recovered for the one-year limitations period. Lastly,
  23
  24   Plaintiff was also faced with arguments that pay stubs themselves were accurate
  24
  25   and provided to the employees, even if they did not include the off the clock work.
  25
  26   Class Counsel considered these arguments and valued this claim as discussed
  26
  27   above.
  28         34.    Further, Defendant also contends that Section 226(a) does not provide
                                                 - 12 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 14 of 86 Page ID
                                  #:392


   1   that the requirements for an itemized wage statement or for maintaining records are
   1
   2   violated merely because the statement and records, although otherwise provided
   2
   3   and maintained, may have allegedly included an error in the payment to an
   3
   4   employee. Finally, Defendant has argued that any failure with respect to wage
   4
   5   statements was not knowing and intentional and thus the penalties provided by
   5
   6   California Labor Code §226(e)(1) are inapplicable, particularly because Defendant
   6
   7   contends that Plaintiff never informed Defendant’s management that there were any
   7
   8   uncorrected discrepancies or uncorrected errors in their pay or wage statements
   8
   9   despite opportunity to do so
   9
  10         35.    Class Counsel also assessed the strengths and weaknesses of the LC §
  10
  11   203 claim. Under this claim, the “willfulness” prong is a required element
  11
  12   for success. Defendant argued many if not most of the employees were paid all
  12
  13   their wages upon discharge and denied any wages were owed. Defendant also
  13
  14   argued that LC 203 was derivative of the other claims of the Plaintiff, meaning that
  14
  15   a recovery is only available if Plaintiff prevails on the underlying claims for alleged
  15
  16   failure to pay wages.     Further, these amounts were discounted by taking into
  16
  17   account the higher “willfulness” prong standard and also for the release of over
  17
  18   potentially 2000 class members for LC 203 claim in the related Caudle, et. al. v.
  18
  19   Sprint, et. al. USDC Northern District Case No. Case No. 3:17-cv-06874-WHA
  19
  20   which release period is through June 2019. Class Counsel recognized the risk of an
  20
  21   adverse finding on certification and at trial as to this claim given Defendant’s
  21
  22   policies and procedures, and related prior settlements at the time of mediation.
  22
  23         36.    For example, if Defendant was successful on its defenses to the other
  23
  24   underlying claims, Plaintiff cannot recover for the associated derivative § 203
  24
  25   claim. Furthermore, if only minimum wages are recovered, the LC 203 penalty is
  25
  26   alleged to be limited to 30 days of pay at the minimum wage, not the regular wage
  26
  27   rate, which would further reduce the recoverable amount by almost 1/3. Armenta v.
  28 Osmose, Inc., 135 Cal.App.4th 314, 326 (2005). Given the many disputed issues of
                                           - 13 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 15 of 86 Page ID
                                  #:393


   1   fact, the time records maintained by Defendant, and other defenses, a finding of
   1
   2   willfulness could prove difficult, and thus the LC 203 valuations are appropriate.
   2
   3         37.    Defendant also argued the PAGA claim provided for double recovery,
   3
   4   was confiscatory and oppressive and that the civil penalty was subject to Court
   4
   5   discretion which would reduce the amount for recovery from the maximum $200
   5
   6   per pay period to a nominal or zero penalty amount. Defendant argued it acted in
   6
   7
       good faith as evidenced by its policies and at all times complied with applicable
   7
       law. Defendant further argued that any penalty should be at $50 per pay period, not
   8
   8
       $200, because it had no prior notice of any alleged violations. Finally, Defendant
   9
   9
       contends that the PAGA claim would be unmanageable otherwise (disagreeing with
  10
  10   Plaintiff). Further, the PAGA claim for penalties was dependent on the success of
  11
  11   the underlying claims of the aggrieved employees, and, even if successful, the
  12
  12   amounts were also uncertain.        Amaral v. Cintas Corp. No. 2 (2008) 163
  13
  13   Cal.App.4th 1157.
  14
  14         38.    Defendant argues that even were liability established, one does not
  15
  15   reach the second-tier penalty for that violation unless and until the employer is first
  16
  16   cited for the violation, and that Defendant has never been cited. See Amalgamated
  17
  17   Transit Union Local 1309, AFL-CIO v. Laidlaw Transit Servs., Inc., 2009 WL
  18   2448430 *1, *9 (S.D. Cal. 2009) (“For the purposes of subsequent violation
  18
  19   penalties, the issue is not whether [defendant] willfully violated the Labor Code,
  19
  20
  20   but rather whether a court or commissioner had notified it of any violation.”);
  21
  21   Amaral v. Cintas Corp. No. 2, 163 Cal. App. 4th 1157, 1209 (2008) (“[u]ntil the
  22   employer has been notified that it is violating a Labor Code provision (whether or
  22
  23   not the Commissioner or court chooses to impose penalties), the employer cannot
  23
  24   be presumed to be aware that its continuing underpayment of employees is a
  24
  25   ‘violation’ subject to penalties” at a second tier); Robinson v. Open Top Sightseeing
  25
  26   San Francisco, LLC, No. 14-CV-00852-PJH, 2018 WL 895572, at *20 (N.D. Cal.
  26
  27   Feb. 14, 2018) (applying “initial” penalty to each violation of § 226 and §
  28 2699(f)(2) because there was no evidence showing defendant was previously
                                        - 14 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 16 of 86 Page ID
                                  #:394


   1   notified its practice violated § 226); Willis v. Xerox Bus. Servs., LLC, 2013 WL
   1
   2   605383, at *1, *6 (E.D. Cal. 2013) (“for a plaintiff to recover for a ‘subsequent
   2
   3   violation,’ an employer must have notice that it has violated the Labor Code”). As
   3
   4   such, Defendants contends that Plaintiff’s calculation are inflated not only because
   4
   5   the “stack” penalties for a single person during a single pay period, but because the
   5
   6
       penalties Plaintiff would award in each instances are at an inapplicable (doubled)
   6
       rate.
   7
   7
               39.   As discussed above, PAGA grants the Court discretion to lower any
   8
   8
       PAGA Penalty otherwise due. See Labor Code section 2699 (e)(2). The Court
   9
   9
       could reduce any penalty potentially due where, as Defendant contends, any
  10
  10
       technical violation of law would have been inadvertent and in good faith,
  11
  11
       particularly where the law is undefined and capable of differing interpretations.
  12
  12
       Section 226, for example, is not violated where the employer acted in “good faith.”
  13
  13
       See Pedroza v.PetSmart, Inc., 2012 WL 9506073 (C.D. Cal. June 14, 2012) (“The
  14
  14
       good faith defense to the willfulness element of these sections [226, 203] is clearly
  15
  15
       established under California law); Woods v. Vector Mktg. Corp., 2015 WL
  16
  16
       2453202, at *3 (N.D. Cal. May 22, 2015) (“The ‘good faith dispute’ rule has been
  17
  17
       extended by courts to apply to California Labor Code Section 226. In Carrington v.
  18
  18
       Starbucks Corp., 30 Cal. App. 5th 504 (2018), the Court of Appeal affirmed a
  19
  19
       judgment after trial which only provided for a PAGA penalty of $5 per pay period.
  20
  20
       Therefore, at trial, any PAGA penalties awarded could be significantly less than
  21
  21
       Plaintiff’s calculation even where Plaintiffs prevailed on the PAGA claim. If the
  22
  22
       amount of $5 per pay period from Carrington v. Starbucks is used, the potential
  23
  23
       recovery of civil penalties would be only $53,970, which is less than this settlement
  24
  24
       provides.
  25
  25
               40.   Under PAGA, Courts have considerable discretion to reduce the
  26
  26
       penalty award. In Fleming v. Covidien, 2011 U.S. Dist. LEXIS 154590 (C.D. Cal.
  27
       2011), a federal court reduced PAGA penalties from $2,800,000 to $500,000, a
  28
                                               - 15 -
                 DECLARATION OF JAMES HAWKINS ISO MOTION FOR
               PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 17 of 86 Page ID
                                  #:395


   1   reduction of 82.2%, because the court found maximum penalties "unjust" because
   1
   2   the employees had suffered no injuries. Some trial courts have actually awarded no
   2
   3   civil penalties, even when Labor Code violations are established. See Makabi v.
   3
   4   Gedalia, 2016 Cal. App. Unpub. 1489, *5-7 (2nd Dist. Ct. of App. Mar. 6, 2016)
   4
   5   (no PAGA penalties were awarded by the Los Angeles County Superior Court)
   5
   6   (unpublished decision); In re Taco Bell Wage & Hour Actions, 2016 U.S. Dist.
   6
   7   LEXIS 48557, *40-43 (E.D. Cal. Apr. 6, 2016) (PAGA penalties denied after trial).
   7
   8         41.     In order to recover any PAGA penalties, Plaintiff would be required
   8
   9   at trial to prove each of the underlying Labor Code violations. See Cardenas v.
   9
  10   McLane Foodservice, Inc., 2011 U.S. Dist. LEXIS 13126, *10 (C.D. Cal. 2011)
  10
  11   ("Given the statutory language [of PAGA], a plaintiff cannot recover on behalf of
  11
  12   individuals whom the plaintiff has not proven suffered a violation of the Labor
  12
  13   Code by the defendant."). Here, Plaintiff would need to prove that each PAGA
  13
  14   Group Member suffered all violations for each pay period the employee worked.
  14
  15         42.   However, considering all defenses to the underlying claims coupled
  15
  16   with Class Counsel’s view of likelihood of success, the reduced value of the PAGA
  16
  17   claim based on risks discussed herein, the assigned PAGA payment value is
  17
  18   reasonable and appropriate.
  18
  19
             43.   With regards to the LC 2802 claim, Defendant’s defenses to the
  19
       expense claim include the following. First, Defendant contended that Plaintiff
  20
  20
       could not recover mileage or other expenses when those expenses were not reported
  21
  21
       or otherwise known by Defendant—i.e., that, for purposes of § 2802, Plaintiff must
  22
  22   put forth evidence establishing that Defendant either knew or had reason to know
  23
  23   that the alleged expenses were incurred. Stuart v. Radioshack Corp., 641
  24
  24   F.Supp.2d 901. 903 (N.D. Cal. 2009). Defendant contends its management was not
  25
  25   notified of unreimbursed expenses and had no other reason to know about alleged
  26
  26   unreimbursed expenses. Finally, in view of all of this, Defendant contended that
  27

  28
                                              - 16 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 18 of 86 Page ID
                                  #:396


   1   the amounts claimed by Plaintiff for unreimbursed expenses are far in excess of
   1
   2   what could be justified by any set of facts.
   2
   3         44.    The Business and Profession Code, §17200 was dependent upon the
   3
   4   success of the underlying claims. Thus, Plaintiff assigned the same risk values as
   4
   5   assigned for the underlying claims discussed above and the recovery would have
   5
   6
       been the same for the claims in which Plaintiff succeeded.
   6
             45.    As discussed above, after deductions for such considerations as to the
   7
   7
       defenses raised, the differences in the parties’ divergent positions as to provable
   8
   8
       violation rates, the uncertainty of the litigation result, the potential for
   9
   9   individualized issues, the expense and time that will be entailed to take this action
  10
  10   through trial, and the requirements for establishing penalties, and considering Class
  11
  11   Counsel’s explanation of the risks of prevailing on each of the claims and the
  12
  12   estimated likelihood of success on each of the claims, the potential GSF of
  13
  13   $2,750,000 represents approximately 9% of the overall possible value and is fair
  14
  14   and reasonable settlement of the estimated total possible liability of the Class’
  15
  15   claims of approximately $31,000,000.
  16
  16         46.    As a result, the Settlement provides for an average individual
  17   settlement payment value of approximately $288 and a highest payout value of
  17
  18   approximately $1,037.
  18
  19         47.    The settlement agreement also appropriately provides that any checks
  19
  20
  20   not negotiated within 90 days will be paid to the State of California Controller’s
  21   Office.
  21
  22         48.    Plaintiff strongly believes that although class-wide damage recovery
  22
  23   could be obtained, the inherent risks of continued litigation cannot be overlooked.
  23
  24   In addition to considering the risk for success as to each claim, Plaintiff considered
  24
  25   a number of variables which could potentially complicate Plaintiff’s ability to
  25
  26   certify the Rule 23 claims in the absence of a settlement.
  26
  27         49.    More specifically, Defendant argued certification defenses based

  28 upon variations in time spent performing job duties such as variation in
                                            - 17 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 19 of 86 Page ID
                                  #:397


   1   Defendant’s customers’ needs and requirements and the attendant differences in
   1
   2   Class member job duties as a result thereof; Defendant’s assertion that its various
   2
   3   defenses would require highly individualized inquiries to ultimately determine
   3
   4   liability for any given Class member. See e.g., In re Wells Fargo Home Mortg.
   4
   5   Overtime Pay Litigation (9th Cir. 2009) 571 F.3d 953.           Moreover, Defendant
   5
   6
       argued even if Plaintiff could obtain certification, prevailing on the merits of the
   6
       claims asserted will require besting significant obstacles. Despite these large
   7
   7
       number of other defenses to certification, liability and damages raised by
   8
   8
       Defendant, Plaintiff was able to convince Defendant to settle this matter on grounds
   9
   9   very favorable to the Class. Therefore, the proposed GSF is respectfully believed to
  10
  10   be well within the “ballpark” of reasonableness.
  11
  11         50.    Plaintiff’s Counsel view this as a fair and reasonable settlement in light
  12
  12   of the complexities of the case, the state of the law and uncertainties of class
  13
  13   certification and litigation, the policies and practices Defendant has had in place or
  14
  14   implemented, and the benefit to be recovered for the Class Members. Given the
  15
  15   risks inherent in litigation and the defenses asserted, Class Counsel believe this
  16
  16   Settlement to be fair, adequate, and reasonable and to be in the best interests of the
  17   Class Members, such that it should be preliminarily approved.
  17
  18         51.    The Class Representative, Mr. Navarrete, has provided extensive
  18
  19   supporting documents, and has assisted counsel in developing information which
  19
  20   has been absolutely necessary to litigate and settle this case. Plaintiff has provided
  20
  21   a concurrently filed Declaration in Support of Plaintiff’s Motion for Preliminary
  21
  22   Approval (“Navarrete Decl.”) detailing the efforts and time he has dedicated to
  22
  23   prosecuting the class claims.     (See generally, Navarrete Decl.).      Plaintiff also
  23
  24   conducted extensive record review and consultation with counsel in preparation for
  24
  25   responding to discovery requests and to assist in evaluating and proving his claims,
  25
  26   has prepared for a potential deposition with counsel, and has dedicated invaluable
  26
  27   effort required to advance this matter to resolution. The Settlement provides for a

  28 request for the Court to approve an enhancement award to be paid to Plaintiff as the
                                            - 18 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 20 of 86 Page ID
                                  #:398


   1   Class Representative in the amount of $5,000.00. The purpose is to compensate the
   1
   2   Class Representative for his claims and to provide him an additional incentive
   2
   3   payment, taking into consideration the risks, time, effort and expenses incurred by
   3
   4   coming forward to provide invaluable information and negotiate and litigate this
   4
   5   matter on behalf of all Class Members. Additionally, Plaintiff’s decision to serve
   5
   6
       as a Class Representative on behalf of the Class will conspicuously factor into his
   6
       ability to secure a future job. The payment of $5,000.00 to the Class Representative
   7
   7
       is a very small portion of the GSF, and is fair and justified as part of the Settlement
   8
   8
       given the amount of recovery Plaintiff secured on behalf of the Class.
   9
   9         52.    The parties’ proposed Class Notice and Opt Out Form has been
  10
  10   incorporated at Exhibit A and B to the Settlement. The Class Notice plan will
  11
  11   entail mailing the Class Notices to all known and reasonably ascertainable class
  12
  12   members. The Class Notices are consistent with the class certification notices
  13
  13   approved by numerous state and federal courts, and are believed to be the best
  14
  14   notice practicable under the circumstances of this case. The proposed class is
  15
  15   ascertainable because all have worked for Defendant and can be identified through
  16
  16   Defendant's employee and personnel files and records.
  17         53.    The Class Notice also fulfills the neutrality requirement. It
  17
  18   summarizes the proceedings to date and the terms and conditions of the Settlement
  18
  19   in an informative and coherent manner, and is accurate, objective, and
  19
  20   understandable to Class Members, as is required under prevailing precedent. The
  20
  21   Notice clearly states the Settlement does not constitute an admission of liability by
  21
  22   Defendant and recognizes the Court has not ruled on the merits. It also states the
  22
  23   final settlement approval decision has yet to be made. Accordingly, the Notice of
  23
  24   Class Action Settlement complies with the standards of fairness, completeness and
  24
  25   neutrality required of a Class notice.
  25
  26         54.    The Notices also provide for the options of Class Members to object or
  26
  27   opt out. The Notice also provides for the proposed enhancement to be paid to the

  28 representative.
                                                - 19 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 21 of 86 Page ID
                                  #:399


   1         55.    The proposed Settlement Administrator ILYM Group, Inc. hereby
   1
   2   submits a declaration of Sean Hartranft- outlining the administrator’s experience,
   2
   3   and curriculum vitae so the Court can evaluate the administrator is experienced and
   3
   4   will carry out its duties in administering the Settlement.
   4
   5         56.    I and my firm have a great deal of experience in wage and hour class
   5
   6
       action litigation. I have been certified and approved as class counsel in many other
   6
       wage/hour class actions, and I am currently litigating numerous others before
   7
   7
       federal and state courts. Although not an all inclusive list, over the years I have
   8
   8
       prosecuted the following class action matters as lead and/or co-lead counsel, all of
   9
   9   which implicated similar law and facts to those associated with this Action:
  10
  10                   a.     Carey, et. al. v. Arthur J. Gallagher, et. al., USDC,
  11
  11                          SOUTHERN DISTRICT- Case No.: 09-cv-0168. Wage and
  12
  12                          Hour Class action seeking past wages of overtime for mis-
  13
  13                          classification of insurance claims adjusters employed by
  14
  14                          Gallagher Bassett, a third party administrator (TPA) in the
  15
  15                          State of California. Certification granted. Plaintiffs’ counsel
  16
  16                          co-lead counsel.
  17                   b.      Dao v. 3M Company, et al. USDC, CENTRAL DISTRICT,
  17
  18                          Case No. CV-08-04554. Wage and Hour Class Action case
  18
  19
  19                          seeking past wages for “off the clock”, overtime and meal
  20                          and rest break violations for production workers in the State
  20
  21
  21
                              of California. Plaintiff’s Counsel appointed as Lead
  22                          Counsel. Case settled, Final Approval granted, no objections
  22
  23                          and funds fully distributed.
  23
  24                   c.     Ortiz v. Kmart, USDC, CENTRAL DISTRICT, Case No.
  24
  25                          SACV 06-638 ODW. Wage and Hour Class Action case
  25
  26                          seeking past wages for meal and rest period violations for
  26
  27                          retail employees in the State of California. Plaintiff’s

  28                          counsel appointed co-lead counsel. Case settled, Final
                                                 - 20 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 22 of 86 Page ID
                                  #:400


   1                      Approval granted, no objections and funds fully distributed.
   1
   2                d.    Morgan v. Aramark Campus, LLC, USDC, CENTRAL
   2
   3                      DISTRICT, Case No. SACV08-00412. Wage and Hour
   3
   4                      Class Action case seeking past wages for meal and rest
   4
   5                      period violations for retail employees in the State of
   5
   6
                          California. Plaintiff’s Counsel appointed as Lead Counsel.
   6
                          Case settled, Final Approval granted, no objections and funds
   7
   7
                          fully distributed.
   8
   8
                    e.    West v Iron Mountain Information Management, Inc, et.
   9
   9                      al.; Los Angeles County Superior Court, Case No.
  10
  10                      BC393709. Wage and Hour Class Action seeking past
  11
  11                      wages for overtime, meal and rest break violations for driver
  12
  12                      employees in the State of California. Settlement for “binding
  13
  13                      arbitration.” Arbitration Award for Plaintiff Class.
  14
  14                      Arbitration Award confirmed. Plaintiff’s counsel lead trial
  15
  15                      counsel and class counsel.
  16
  16                f.    Gonzalez v. Superior Industries International, Inc., et al.,
  17                      Los Angeles County Superior Court, Case No. BC 357912.
  17
  18                      Wage and Hour Class Action seeking past wages for
  18
  19                      overtime, meal and rest breaks violations for production
  19
  20
  20                      employees in the State of California. Plaintiff’s counsel
  21                      appointed as lead counsel. Case settled, Final Approval
  21
  22                      granted, no objections and funds fully distributed.
  22
  23                g.    Acosta v. Fleetwood Travel Trailers of California, Inc., et
  23
  24                      al., Riverside County Superior Court, Case No. RIC 440630.
  24
  25                      Wage and Hour Class Action seeking past wages for
  25
  26                      overtime, meal and rest break violations for production
  26
  27                      employees in the State of California. Plaintiff’s counsel

  28                      appointed as co-lead counsel. Case settled, Final Approval
                                               - 21 -
            DECLARATION OF JAMES HAWKINS ISO MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 23 of 86 Page ID
                                  #:401


   1                      granted, no objections and funds fully distributed.
   1
   2               h.     Walker v. Sharkeez, et al., Orange County Superior Court,
   2
   3                      Case No. 05CC00293. Wage and Hour Class Action
   3
   4                      seeking past wages for unlawful deductions, meal and rest
   4
   5                      break violations for restaurant employees in the State of
   5
   6
                          California. Plaintiff’s counsel appointed as lead counsel.
   6
                          Case settled, Final Approval granted and funds fully
   7
   7
                          distributed.
   8
   8
                    i.    Padron v. Universal Protection Service, et al, Orange
   9
   9                      County Superior Court, Case No. 05CC00013. Wage and
  10
  10                      Hour Class Action seeking past wages for overtime, meal
  11
  11                      and rest break violations for security officers in the State of
  12
  12                      California. Plaintiff’s counsel appointed as co-lead counsel.
  13
  13                      Case settled, Final Approval granted, no objections and funds
  14
  14                      fully distributed.
  15
  15                j.    Martinez v. Securitas Security Services USA, et al., Santa
  16
  16                      Clara Superior Court, Case No. 105-CV047499, et al.
  17                      J.C.C.P. No. 4460. Wage and Hour Class Action seeking
  17
  18                      past wages for meal and rest break violations for security
  18
  19                      officers employed by defendant in the State of California.
  19
  20
  20                      Plaintiff’s counsel and co-counsel. Case settled, Final
  21                      Approval granted and funds fully distributed.
  21
  22                k.    Velasquez-Lopez v. Hotel Cleaning Services, Inc. et al.,
  22
  23                      Riverside Superior Court, Case No. RIC 420909. Wage and
  23
  24                      Hour Class Action seeking past wages for overtime, meal
  24
  25                      and rest break violations for housekeepers employed by
  25
  26                      defendant in the State of California. Plaintiff’s counsel
  26
  27                      appointed as lead counsel. Case settled, Final Approval

  28                      granted, no objections and funds fully distributed.
                                               - 22 -
            DECLARATION OF JAMES HAWKINS ISO MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 24 of 86 Page ID
                                  #:402


   1                l.    Ruiz, et al. v. Unisourse Worldwide, Inc., et al., USDC,
   1
   2                      CENTRAL DISTRICT, Case No. CV09-05848. Wage and
   2
   3                      Hour Class Action seeking past wages for meal and rest
   3
   4                      period violations for non-exempt employees employed by
   4
   5                      defendant in the state of California. Case settled. Awaiting
   5
   6
                          Preliminary Approval hearing. Plaintiff has petitioned the
   6
                          Court for Lead Counsel.
   7
   7
                    m.    Herrador v. Culligan International Company, et al., USDC,
   8
   8
                          CENTRAL DISTRICT, Case No. SACV 08-680. Wage and
   9
   9                      Hour Class Action seeking past wages for field and branch
  10
  10                      employees of defendant in the State of California.
  11
  11                      Plaintiff’s counsel appointed as lead counsel. Case settled,
  12
  12                      Final Approval granted, no objections and funds fully
  13
  13                      distributed.
  14
  14                n.    Defries v. Domain Restaurants, et al., Orange County
  15
  15                      Superior Court, Case No. 05CC00128. Wage and Hour
  16
  16                      Class Action seeking past wages for restaurant employees of
  17                      defendant in the State of California. Plaintiff’s counsel
  17
  18                      appointed as lead counsel. Case settled, Final Approval
  18
  19                      granted, no objections and funds fully distributed.
  19
  20                o.    Denton v. BLB Enterprises, Inc., et al., Orange County
  20
  21                      Superior Court, Case No. 07CC01292. Wage and Hour
  21
  22                      Class Action seeking unpaid overtime, meal and rest break
  22
  23                      violations for security guards employed by defendant in the
  23
  24                      State of California. Plaintiff’s counsel appointed as lead
  24
  25                      counsel. Case settled, Final Approval granted, no objections
  25
  26                      and funds fully distributed.
  26
  27                p.    Rios v. Sandberg Furniture Manufacturing Co., Inc, et al.,

  28                      Los Angeles Superior Court, Case No. BC411477. Wage
                                           - 23 -
            DECLARATION OF JAMES HAWKINS ISO MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 25 of 86 Page ID
                                  #:403


   1                      and Hour Class Action seeking unpaid meal and rest break
   1
   2                      violations for production employees employed by defendant
   2
   3                      in the State of California. Plaintiff counsel appointed as lead
   3
   4                      counsel. Case settled, Final Approval granted, no objections
   4
   5                      and funds fully distributed.
   5
   6
                    q.    McMurray v. Dave and Busters, Inc., et al., Orange County
   6
                          Superior Court, Case No. 06CC00099. Wage and Hour
   7
   7
                          Class Action seeking past wages for meal and rest break
   8
   8
                          violations for restaurant employees employed by defendant
   9
   9                      in the State of California. Plaintiff’s counsel appointed as
  10
  10                      co-lead counsel. Case settled, Final Approval granted, no
  11
  11                      objections and funds fully distributed.
  12
  12                r.    Osuna v. DFG Restaurants, Inc., et al., Los Angeles
  13
  13                      Superior Court, Case No. BC 330145. Wage and Hour Class
  14
  14                      Action seeking past wages of overtime for mis-classification
  15
  15                      of managers employed by Defendant, DBA Carl’s Jrs. in the
  16
  16                      State of California. Plaintiff’s counsel appointed as co-lead
  17                      counsel. Case settled, Final Approval granted, no objections
  17
  18                      and funds fully distributed.
  18
  19                s.    Burns v. Gymboree Operations, Inc., et al., San Francisco
  19
  20                      Superior Court, Case No. CGC-07-461612. Wage and Hour
  20
  21                      Class Action seeking past wages for meal and rest break
  21
  22                      violations for retail employees employed by defendant in the
  22
  23                      State of California.
  23
  24                      Plaintiff’s counsel appointed lead counsel. Case settled,
  24
  25                      Final Approval granted, no objections and funds fully
  25
  26                      distributed.
  26
  27                t.    Willems v. Diedrich Coffee, Inc., et al., Orange County

  28                      Superior Court, Case No. 07CC00015. Wage and Hour
                                            - 24 -
            DECLARATION OF JAMES HAWKINS ISO MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 26 of 86 Page ID
                                  #:404


   1                      Class Action seeking past wages of overtime for mis-
   1
   2                      classification of managers employed by Defendant in the
   2
   3                      State of California. Plaintiff’s counsel appointed lead
   3
   4                      counsel. Case settled, Final Approval granted, no objections
   4
   5                      and funds fully distributed.
   5
   6
                    u.    Davila, et al. v. Beckman Coulter, Inc., et al., Orange
   6
                          County Superior Court, Case No. 07CC01347. Wage and
   7
   7
                          Hour Class Action seeking past wages for overtime, meal
   8
   8
                          and rest break violations for production workers employed
   9
   9                      by defendant in the State of California. Plaintiff’s counsel
  10
  10                      appointed lead counsel. Cased settled, Final Approval
  11
  11                      granted, no objections and funds fully distributed.
  12
  12                v.    Perez v. Naked Juice Company of Glendora, Inc., Los
  13
  13                      Angeles Superior Court, Case No. BC387088. Wage and
  14
  14                      Hour Class Action seeking past wages for overtime, meal
  15
  15                      and rest period violations for production employees
  16
  16                      employed by defendant in the State of California. Plaintiff
  17                      counsel appointed as lead counsel. Case settled, Final
  17
  18                      Approval granted, no objections and funds fully distributed.
  18
  19                w.    Coordination Proceeding Special Title [Rule 1550(b)]
  19
  20                      Wackenhut Wage and Hour Cases, Los Angeles Superior
  20
  21                      Court, Case No. JCCP 4545. Wage and Hour Class Action
  21
  22                      seeking past wages for overtime, meal and rest period
  22
  23                      violations for security guards employed by defendant in the
  23
  24                      State of California. Certification granted. Plaintiff’s counsel
  24
  25                      appointed as co-lead counsel. Writ taken. Court stays action
  25
  26                      pending Appellate Court ruling. Court of Appeal issues stay.
  26
  27       57.   The adequacy requirement for certification is also met. The Class
  28
                                           - 25 -
            DECLARATION OF JAMES HAWKINS ISO MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 27 of 86 Page ID
                                  #:405


   1   Representative and Settlement Class Counsel have prosecuted this action
   1
   2   vigorously on behalf of the Settlement Class members. The Class representative
   2
   3   will receive a reasonable award for time and efforts assisting counsel with factual
   3
   4   issues surrounding the case. Other than this specific service payment to the Class
   4
   5   Representative, all of the Settlement Class members will receive a proportionate
   5
   6   share of the set settlement amount, as detailed above. As a result, there is no
   6
   7   conflict of interest between the Class Representative and the Settlement Class
   7
   8   members.
   8
   9         58.    Class certification, as requested by the parties for the purposes of the
   9
  10   settlement only, should be granted because Plaintiff alleges that the
  10
  11   proposed Settlement Class members’ claims all stem from the same alleged
  11
  12   conduct, i.e., that Defendant violated California law because it: (1) it failed to pay
  12
  13   minimum and overtime wages; (2) failed to provide rest periods and meal periods;
  13
  14   (3) failed to timely pay wages; (4) failed to provide accurate itemized wage
  14
  15   statements; (5) engaged in unfair competition; (6) failed to reimburse business
  15
  16   expenses; (7) engaged in alleged unlawful deductions; and (8) PAGA. In addition
  16
  17   to compensatory damages, Plaintiff and the Settlement Class members seek
  17
  18   attorneys’ fees, costs, and interest. Under these specific circumstances, the
  18
  19   commonality requirement for class certification is satisfied. The typicality
  19
  20   requirement for certification is also met as it is alleged that the Class Representative
  20
  21   and the proposed Settlement Class members were subjected to similar violations
  21
  22   based upon similar conduct, policies and practices.
  22
  23         59.    Common questions of law and fact predominate over individual
  23
  24   questions, and class-wide treatment of this dispute is superior to individual
  24
  25   litigation. Plaintiff alleges that the proposed Settlement Class in this case is
  25
  26   sufficiently cohesive, since all Settlement Class members share a common nucleus
  26
  27   of facts and potential legal remedies, and since all of the Settlement Class members
  28 and the Class Representative seek compensation for unpaid wages and other civil
                                           - 26 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 28 of 86 Page ID
                                  #:406


   1   and statutory penalties from Defendant for the llegations described in the
   1
   2   complaint. Common questions about compensation or lack thereof for work
   2
   3   performed by Settlement Class members and the Settlement Class members’
   3
   4   potential legal remedies are identical. The alternative method of resolution is
   4
   5   individual claims for relatively small amounts of damages, but individual cases
   5
   6   would be uneconomical for potential plaintiffs because the cost of litigation dwarfs
   6
   7   potential recovery. Therefore, a class action is the preferred method of resolution.
   7
   8         60.    The Settlement Agreement authorizes Class Counsel to seek from the
   8
   9   Court attorneys’ fees what would be 33 1/3% of the GSF. Any amounts not
   9
  10   awarded in fees will be added to the Net Settlement Amount—i.e., the Settlement is
  10
  11   not dependent on the Court awarding any particular amount to Class Counsel in
  11
  12   attorneys’ fees, costs, or expenses.    My firm have been the only counsels to
  12
  13   represent Plaintiff and the Class Members in this matter, and we have borne the
  13
  14   entire risk and cost of this litigation on a pure contingency basis. The legal issues
  14
  15   raised in this case were complex, and drew significantly upon the experience of
  15
  16   Class Counsel and our extensive review and analysis of this Action. In a complex
  16
  17   action such as this, which resulted in not only agreed upon recovery to the Class,
  17
  18   Class Counsel’s proposed attorneys’ fees are, at the very least, in keeping with the
  18
  19   market rate for contingency fees, reasonable.
  19
  20         61.    Despite the complexity of the case, Class Counsel has, through the
  20
  21   investment of substantial effort and the resources of our law firm, been able to
  21
  22   secure an outstanding settlement on behalf of the Class Members. Plaintiff would
  22
  23   have faced substantial legal and factual obstacles in demonstrating that class
  23
  24   certification was appropriate, and the difficulties inherent in managing and
  24
  25   marshalling evidence for class action claims are exponentially multiplied when
  25
  26   dealing with such a large number of employees. Plaintiff will also be required to
  26
  27   establish a significant amount of witness testimony, pattern and practice evidence,
  28 statistical evidence, sampling evidence, expert testimony, and other evidence in
                                           - 27 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 29 of 86 Page ID
                                  #:407


   1   order to evaluate and present arguments at both class certification and trial. The
   1
   2   further conduct of this litigation will likely span several additional years and require
   2
   3   the dedication of extensive resources to first establish complex class certification
   3
   4   and then to establish the merits of all class claims at trial
   4
   5   or through contested motion practice.
   5
   6         62.    Class Counsel will provide its lodestar hours at the time it moves for
   6
   7   final approval and attorneys’ fees.
   7
   8         63.    On or about July 23, 2020, Plaintiff served the proposed settlement
   8
   9   on the LWDA.
   9
  10         I declare under penalty of perjury that the foregoing is true and correct.
  10
  11   Executed on this 17th day of July, 2020 at Irvine, California.
  11
                                                         /s/ James R. Hawkins
  12
  12
                                                            James R. Hawkins
  13
  13
  14
  14
  15
  15
  16
  16
  17
  17
  18
  18
  19
  19
  20
  20
  21
  21
  22
  22
  23
  23
  24
  24
  25
  25
  26
  26
  27

  28
                                                 - 28 -
              DECLARATION OF JAMES HAWKINS ISO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 30 of 86 Page ID
                                  #:408




                          EXHIBIT 1
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 31 of 86 Page ID
                                  #:409


  1 JAMES HAWKINS APLC
      James R. Hawkins, Esq. (#192925)
  2   Gregory Mauro, Esq. (#222239)
      Michael Calvo, Esq. (#314986)
  3   9880 Research Drive, Suite 800
      Irvine, CA 92618
  4   Tel.: (949) 387-7200
      Fax: (949) 387-6676
  5   Email: James@jameshawkinsaplc.com
      Email: Greg@jameshawkinsaplc.com
  6   Email: Michael@jameshawkinsaplc.com
  7   Attorneys for Plaintiff Antonio Navarrete,
      individually and on behalf of all others similarly situated
  8
      EMILY T. PATAJO, Bar No. 250212
  9   epatajo@littler.com
      JYOTI MITTAL, Bar No. 288084
 10   jmittal@littler.com
      LITTLER MENDELSON, P.C.
 11   2049 Century Park East
      5th Floor
 12   Los Angeles, CA 90067.3107
      Telephone: 310.553.0308
 13   Fax No.:      310.553.5583
 14   Attorneys for Defendant
      SPRINT/UNITED MANAGEMENT COMPANY
 15

 16
                             UNITED STATES DISTRICT COURT
 17
                           CENTRAL DISTRICT OF CALIFORNIA
 18

 19
      ANTONIO NAVARRETE,                           Case No. 8:19-cv-00794-JLS-ADS
 20   individually and on behalf of all others     Hon. Josephine L. Staton
      similarly situated,
 21

 22                    Plaintiffs,                 JOINT STIPULATION AND CLASS
                                                   AND REPRESENTATIVE ACTION
 23                                                SETTLEMENT AGREEMENT AND
            v.                                     RELEASE
 24
      SPRINT/UNITED MANAGEMENT
 25   COMPANY, a Kansas Corporation;
      SPRINT CORPORATION, a Kansas                 Complaint Filed: February 28, 2019
 26   Corporation; and DOES 1-50,                  Trial Date: None Set
      inclusive,
 27
                       Defendants.
 28
                                                 -1-
         JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                   SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 32 of 86 Page ID
                                  #:410


  1
            This Class and Representative Action Settlement Agreement and Stipulation
  2
                                                                                      Plaintiff
  3
      Antonio Navarrete, individually and as representative of the Class, as defined below)
  4

  5

  6
            This Agreement is subject to the approval of the Court, pursuant to Rule 23(e)
  7
      of the Federal Rules of Civil Procedure, 28 U.S.C. § 1711 et seq. and California Labor
  8
      Code section 2699, and is made for the sole purpose of attempting to consummate
  9
      settlement of this Action on a class-wide and representative basis subject to the
 10
      following terms and conditions. As detailed below, in the event the Court does not
 11
      enter an order granting approval of the PAGA Settlement, as defined below, final
 12
      approval of the Class Settlement, as defined below, or the conditions precedent are
 13
      not met for any reason, this Agreement is void and of no force or effect whatsoever.
 14
            NOW THEREFORE, in consideration of the promises and warranties set forth
 15
      below, and intending to be legally bound and acknowledging the sufficiency of the
 16
      consideration and undertakings set forth below, Plaintiff, individually and as
 17
      representative of the Class, and Defendant agree that the Action shall be, and is finally
 18
      and fully compromised and settled on the following terms and conditions:
 19
      1.    FACTUAL AND PROCEDURAL BACKGROUND OF ACTION
 20
            1.1.   On or about January 29, 2019, Plaintiff Antonio Navarrete filed a
 21
      putative class action in the Superior Court of California, County of Orange County
 22
      entitled: Antonio Navarrete, individually on behalf of himself and others similarly
 23
      situated, v. Sprint/United Management Company, a Kansas Corporation, Sprint
 24
      Corporation, a Kansas Corporation, and DOES 1-50, inclusive, Case No. 30-2019-
 25
      01047754-CU-OE-CXC.
 26
            1.2.   The Complaint alleges the following causes of action: (1) Failure to Pay
 27
      Wages including Overtime (Labor Code §§ 510 and 1194, and the IWC Wage Order);
 28
                                               -2-
           JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                     SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 33 of 86 Page ID
                                  #:411


  1
      (2) Failure to Provide Meal Periods (Labor Code §§ 226.7 and 512, and the IWC
  2
      Wage Order); (3) Failure to Authorize Rest Periods (Labor Code § 226.7 and IWC
  3
      Wage Order); (4) Failure to Timely Pay Wages Due (Labor Code §§ 201-203); (5)
  4
      Failure to Provide Accurate Wage Statement (Labor Code § 226); (6) Failure to
  5
      Indemnify Necessary Business Expenses (Labor Code § 2802; (7) Unfair Competition
  6
      (Business & Professions Code § 17200).
  7
            1.3.   On April 5, 2019, Plaintiff filed a related complaint for Penalties
  8
      Pursuant to Labor Code § 2699 in the Superior Court of California, County of Orange
  9
      County entitled: Antonio Navarrete, individually on behalf of himself and others
 10
      similarly situated, v. Sprint/United Management Company, a Kansas Corporation,
 11
      Sprint Corporation, a Kansas Corporation, and DOES 1-50, inclusive, Case No. 30-
 12
      2019-01062047.
 13
            1.4.   On April 30, 2019, Defendant removed the class action to the United
 14
      States District Court, Central District of California, where the action is currently
 15
      pending as Case No. 8:19-cv-00794-AG-ADS.
 16
            1.5.   The Complaint seeks injunctive relief, as well as recovery of
 17
      compensatory damages, penalties, interest, and atto
 18
            1.6.   On January 29, 2020, Plaintiff filed via stipulation a First Amended
 19
      Complaint adding a cause of action for Penalties Pursuant to Labor Code § 2699
 20

 21
            1.7.   Prior to mediation, the Parties engaged in discovery, including an
 22
      exchange of information and documentation about inter alia: the number of current
 23
      and former putative class members who worked during the relevant time period;
 24

 25

 26
      communications, training materials, and procedures for managing payment for all
 27
      hours worked, meal periods and rest breaks; electronic time and pay records for
 28
                                             -3-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 34 of 86 Page ID
                                  #:412


  1

  2
      personnel and payroll file. In or about 2015, Sprint resolved two class action lawsuits
  3
      with the same claims asserted in this Action.        Bui v. Sprint, Eastern District of
  4
      California,   Case   No.    2:14-cv-02461-TLN-AC,        involved    a   California-only
  5
      class. Guilbaud v. Sprint, Northern District of California, Case No.: 3:13-cv-04357,
  6
      involved a California-only class and a nationwide FLSA class. As a result of the
  7
      settlements and release of claims in Bui and Guilbaud, the Class Period does not begin
  8
      until February 25, 2016.
  9
            1.8.    On December 10, 2019, the Parties participated in an all-day mediation
 10
      with mediator Gig Kyriacou in Burbank, California in which the matter resolved after
 11
      lengthy and fully informed negotiations took place.
 12
            1.9.    The Parties believe this Settlement is a fair, adequate and reasonable
 13
      Settlement of this Action and have arrived at this Settlement after lengthy, extensive
 14
      arms-length negotiations, facilitated by an experienced wage and hour class action
 15
      mediator, taking into account all relevant factors, present and potential.           This
 16
      Settlement Agreement shall not be construed in favor of or against any of the Parties
 17
      by reason of their participation in the drafting of this Settlement Agreement.
 18
            1.10. Defendant has denied and continues to deny each and all of the
 19
      allegations, claims, and contentions alleged by Plaintiff in the Action. Defendant has
 20
      expressly denied and continues to deny all charges of wrongdoing or liability against
 21
      it arising out of any of the conduct, statements, acts or omissions alleged in the Action.
 22
      Defendant contends that it complied in good faith with California wage and hour laws
 23
      and has dealt legally and fairly with Plaintiff and Class Members. Defendant further
 24
      denies that, for any purpose other than settling the Action, these claims are appropriate
 25
      for class or representative treatment. Nonetheless, Defendant has concluded that
 26
      further proceedings in the Action would be protracted and expensive and that it is
 27
      desirable that the Action be fully and finally settled in the manner and upon the terms
 28
                                                -4-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 35 of 86 Page ID
                                  #:413


  1
      and conditions set forth in this Agreement in order to dispose of burdensome and
  2
      protracted litigation, to permit the operation
  3
      expensive litigation and the distraction and diversion of its personnel with respect to
  4
      matters at issue in the Action. Defendant has also taken into account the uncertainty
  5
      and risks inherent in any litigation, especially in complex cases such as the Action.
  6
      Defendant has, therefore, determined that it is desirable and beneficial to it that the
  7
      Action be settled in the manner and upon the terms and conditions set forth in this
  8
      Stipulation
  9
            1.11. Plaintiff, on behalf of himself and the Class, along with Defendant, and
 10
      subject to the approval of the Court, stipulate that the case will be compromised and
 11
      settled pursuant to the terms and conditions set forth in this Settlement Agreement
 12
                                                nal approval of this Settlement Agreement,
 13
      judgment shall be entered, subject to the continuing jurisdiction of the Court as set
 14
      forth below, subject to the recitals set forth above which by this reference become an
 15
      integral part of this Settlement Agreement, and subject to the following definitions,
 16
      terms and conditions:
 17
      2.    DEFINITIONS
 18
            As used in this Agreement, the following terms shall have the meanings
 19
      specified below. To the extent terms or phrases used in this Agreement are not
 20
      specifically defined below, but are defined elsewhere in this Agreement, they are
 21
      incorporated by reference into this definition section.
 22
            2.1     Action                                              Antonio Navarrete,
 23
      individually on behalf of himself and others similarly situated, v. Sprint/United
 24
      Management Company, a Kansas Corporation, Sprint Corporation, a Kansas
 25
      Corporation, and DOES 1-50, inclusive, pending in the United States District Court
 26
      for the Central District of California, Case No. 8:19-cv-00794-AG-ADS, and all
 27
      pleadings filed therein.
 28
                                               -5-
           JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                     SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 36 of 86 Page ID
                                  #:414


  1
             2.2    Administrative Expenses
  2
      with and paid to the Settlement Administrator, which are anticipated not to exceed
  3
      $55,000.00.
  4
             2.3    Agreement
  5
      Action Settlement Agreement and Release, including any attached exhibits.
  6
             2.4    Claims
  7
      alleged or that could have been alleged in the Action by the Plaintiff, on behalf of
  8
      himself and the Class Members, based on the facts alleged in the Amended Complaint,
  9
      including but not limited to: (1) Failure to Pay Wages including Overtime (Labor
 10
      Code §§ 510 and 1194, and the IWC Wage Order); (2) Failure to Provide Meal
 11
      Periods (Labor Code §§ 226.7 and 512, and the IWC Wage Order); (3) Failure to
 12
      Authorize Rest Periods (Labor Code § 226.7 and IWC Wage Order); (4) Failure to
 13
      Timely Pay Wages Due (Labor Code §§ 201-203); (5) Failure to Provide Accurate
 14
      Wage Statement (Labor Code § 226); (6) Unfair Competition (Business & Professions
 15
      Code § 17200); (7) Penalties Pursuant to Labor Code § 2699; and (8) Failure to Pay
 16
      Wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
 17
      Additionally, for those Class Members who do not timely and/or properly submit an
 18
      Opt-
 19
      the Federal Labor Standards Act.
 20
             2.5    Class or Class Members                                        -exempt
 21
      employees of Defendant Sprint/United Management Company who worked in
 22
                                                                                  February
 23
      25, 2016, through April 8, 2020. Defendant represents there are approximately 5,785
 24
      Class Members who worked approximately 350,000 workweeks.
 25
             2.6    Class Counsel
 26
      Hawkins APLC, 9880 Research Drive, Suite 200, Irvine, California 92618.
 27
             2.7
 28
                                             -6-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 37 of 86 Page ID
                                  #:415


  1
      Class Counsel by the Court to compensate them for their fees in prosecuting the
  2
      Action, not to exceed $916,666, plus reasonable costs actually incurred, not to exceed
  3
      $20,000.00, as determined by the Court.
  4
            2.8        Class Notices
  5
      Class Action Settlement, one directed to Class Members who are also PAGA
  6
      Releasees and one directed to Class Members who are not PAGA Releasees, as set
  7
      forth in the form of Exhibits A and B attached hereto, or as otherwise approved by
  8
      the Court, which are to be mailed to Class Members and PAGA Releasees.
  9
            2.9        Class Representative
 10
            2.10       Class Settlement                  -PAGA portion of the settlement
 11

 12
      approval.
 13
            2.11       Complaint
 14
      Class Action Complaint filed in the Action by Plaintiff, in the United States District
 15
      Court, Central District.
 16
            2.12       Court
 17
      of California.
 18
            2.13       Defendant
 19
            2.14       Defense Counsel        Counsel for Defendant
 20
      and Jyoti Mittal of Littler Mendelson, P.C.
 21
            2.15       Effective Date
 22
      conditions set forth in Paragraph 6.7 have occurred.
 23
            2.16
 24
                                                cable federal, state or local payroll taxes,
 25
      including those collected under authority of the Federal Insurance Contributions Act
 26

 27
      Individual Settlement Payment that constitutes wages
 28
                                               -7-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 38 of 86 Page ID
                                  #:416


  1
      Required Withholdings will be withheld from and paid out of the Net Settlement
  2
      Fund.
  3
              2.17
  4
      corporate federal, state and/or local payroll taxes, including Medicare taxes, Social
  5
      Security taxes, federal unemployment taxes, state unemployment insurance taxes, and
  6
      employment training taxes, that is owed on the portion of any Plaintiff Class
  7

  8
      Award t
  9
      from the Gross Settlement Fund.
 10
              2.18   Final Approval Hearing
 11
      whether the Court will enter a Final Approval Order finally approving this Settlement.
 12
              2.19   Final Approval Order
 13
      approving and granting final judgment of this Settlement.
 14
              2.20   Gross Settlement Fund                                      -reversionary
 15
      settlement amount totaling $2,750,000 to be paid by Defendant in full settlement of
 16
      the Released Claims and the PAGA Claims asserted in the Action, including the
 17

 18

 19
      Withholdings, the Net Settlement Fund and all other costs associated with the
 20
      Settlement.
 21
              2.21   Incentive Award
 22
      to Anthony Navarrete in his capacity as Class Representative, not to exceed
 23
      $5,000.00, for his efforts and risks on behalf of the Class in the Action, as determined
 24
      by the Court
 25
              2.22   Individual Settlement Payment
 26
      ultimately distributed to each Plaintiff Class Member from the Net Settlement Fund,
 27
                                                                  , separate and distinct from
 28
                                               -8-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 39 of 86 Page ID
                                  #:417


  1

  2
            2.23    Mailing Date
  3
      initially mails by Regular United States Mail the Class Notices to the Class Members
  4
      and the PAGA Releasees.
  5
            2.24    Net Settlement Fund
  6
      available for distribution to Plaintiff Class Members after deduction of Class
  7
      Counsel's Fees and Expenses, the Incentive Award, the Administrative Expenses, all
  8
                                equired Withholdings which must be remitted on Individual
  9
      Settlement Payments and the Incentive Award, and the PAGA Payment.
 10
            2.25    Notice of Objection
 11
      object to this Settlement, which must be completed and filed or mailed in the manner
 12
      set forth in this Settlement Agreement and the Notice of Settlement.
 13
            2.26    Notice Period                   -five (45) calendar day period which
 14
      begins on the Mailing Date. An Opt-Out Request must be returned to the Settlement
 15
      Administrator with a postmark dated during the Notice Period to be valid and
 16
      effective. An objection must be filed with the Court during the Notice Period to be
 17
      considered. A written notice disputing the number of Workweeks Worked must be
 18
      returned to the Settlement Administrator with a postmark dated during the Notice
 19
      Period for the Plaintiff Class Member to receive the Individual Settlement Payment.
 20
            2.27    Opt-Out Request
 21
      requesting exclusion from the Class in accordance with the terms of the Agreement
 22
      and the Class Notices.
 23
            2.28    PAGA Claims
 24
      forth in Paragraph 5.5.
 25
            2.29    PAGA Payment
 26
      and the PAGA Releasees in settlement of all claims for PAGA penalties.
 27
            2.30    PAGA Payment Check
 28
                                              -9-
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 40 of 86 Page ID
                                  #:418


  1
      Releasee for his/her share of the PAGA Payment.
  2
            2.31    PAGA Releasee
  3
      Defendant at any time as a non-exempt employee from January 29, 2018, through and
  4
      including April 8, 2020.
  5
            2.32    PAGA Settlement
  6

  7
            2.33    PAGA Settlement Period
  8
      2018 through April 8, 2020.
  9
            2.34    PAGA Pay Periods
 10
      Class Members between January 29, 2018 and April 8, 2020. Defendant represents
 11
      there are 178,809 Pay Periods.
 12
            2.35    Parties
 13
      Members and all PAGA Releasees and Defendant.
 14
            2.36    Plaintiff
 15
            2.37    Plaintiff Class Member
 16
      timely and properly opted out of the Class Settlement pursuant to Paragraph 4.6 of
 17
      this Agreement.
 18
            2.38    Preliminary Approval Order and Order Approving PAGA
 19
      Settlement                                            preliminarily approving the Class
 20
      Settlement; and (2) approving the PAGA Settlement. .
 21
            2.39                         or
 22
      and/or causes of action set forth in Paragraph 5.4.
 23
            Other than as provided in Paragraphs 5.4 and 5.5, it is understood and agreed
 24
      that this Agreement will not release any person, party or entity from claims, if any,
 25
      by Class Members for workers compensation, unemployment, or disability benefits
 26
      of any nature, nor does it release any claims, actions, or causes of action which may
 27
      be possessed by Class Members under state or federal discrimination statutes,
 28
                                              - 10 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 41 of 86 Page ID
                                  #:419


  1
      specifically Cal. Fair Employment and Housing Act, Cal. Government Code § 12940,
  2
      et seq.; the Unruh Civil Rights Act, Cal. Civil Code §51, et seq.; the California
  3
      Constitution; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, et seq.; the
  4
      Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.; the
  5
      Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et
  6
      seq.; and all of their implementing regulations and interpretive guidelines.
  7
            2.40       Released Parties
  8
      Company, its subsidiaries, parents and affiliates, employee benefit plans sponsored or
  9
      maintained by any of the foregoing, its attorneys, and its respective successors and
 10
      predecessors in interest; all of their respective officers, directors, employees,
 11
      administrators, fiduciaries, trustees, beneficiaries and agents; and each of their past,
 12
      present and future officers, directors, shareholders, members, employees, agents,
 13
      principals, heirs, representatives, accountants, auditors, consultants, insurers and
 14
      reinsurers.
 15
            2.41     Settlement                ettlement of the Action effectuated by this
 16
      Agreement between the Parties (including the Class Settlement and PAGA
 17
      Settlement).
 18
            2.42       Settlement Administrator
 19
      experienced, neutral third-party administrator that is approved by the Court
 20
      responsible for administration of the Settlement and related matters.
 21
            2.43
 22
      April 8, 2020.
 23
            2.44     Settlement Proceeds Distribution Deadline
 24
      business (14) days after the Effective Date.
 25
            2.45                   means the number of weeks of employment in California
 26
      for each Class Member (excluding vacation and leaves of absence) as a non-exempt,
 27
      retail employee from February 25, 2016 to April 8, 2020. The Settlement
 28
                                              - 11 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 42 of 86 Page ID
                                  #:420


  1
      Administrator will calculate the number of Workweeks by calculating the number of
  2
      weeks in which each Class Member earned non-vacation wages from Defendant in
  3
      California between February 25, 2016 to April 8, 2020. Any Class Member with less
  4
      than one complete week of employment will be credited with one workweek.
  5
      Defendant represents there are approximately 350,000workweeks during the
  6
      Settlement Period.
  7
      3.    CLASS CERTIFICATION AND CLASS COUNSEL
  8
            3.1    Class Certification. Solely for the purposes of this Settlement, the Parties
  9
      stipulate and agree that in order for this Settlement to occur, the Court must certify
 10
      the following class as defined in section 2. 5: all current and former non-exempt
 11

 12
      retail stores in the State of California at any time from February 25, 2016, through
 13
      and including April 8, 2020.
 14
            3.2    For settlement purposes only, the Parties agree that the Class as defined
 15
      in 2.5 herein and which will run through April 8, 2020, may be certified in the Action
 16
      pursuant to Federal Rule of Civil Procedure 23. The Parties are not certifying any
 17
      PAGA claims. In support of this Agreement, Plaintiff will request that the Court
 18
      certify for settlement purposes the Class as to all non-PAGA claims that have been
 19
      asserted, which Defendant shall not oppose or object to.
 20
            3.3    The Parties intend their Class Settlement to be contingent upon the
 21
      preliminary and final approval of each and every term of this Agreement, without
 22
      material or substantive modification, unless the Parties agree to such modification.
 23
      Except as expressly set forth in this Agreement, if the Court does not so approve this
 24
      Agreement, the Parties intend this Agreement to become null and void, and
 25
      unenforceable, in which event the settlement terms set forth herein, including any
 26
      modifications made with the consent of the Parties, and any action taken or to be taken
 27
      in connection with this Agreement shall be terminated and shall become null and void
 28
                                               - 12 -
           JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                     SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 43 of 86 Page ID
                                  #:421


  1
      and have no further force or effect, and the Class certified pursuant to this Agreement
  2
      will be decertified for all purposes.
  3
            3.4    Appointment Of Class Representative. Solely for the purposes of this
  4
      Settlement, the Parties stipulate and agree Plaintiff Antonio Navarrete shall be
  5
      appointed as a representative for the Class.
  6
            3.5    Appointment Of Class Counsel.         Solely for the purposes of this
  7
      Settlement, the Parties stipulate and agree that James Hawkins and Gregory Mauro of
  8
      James Hawkins APLC shall be appointed as Class Counsel for the Class.
  9
      4.    NOTICE AND SETTLEMENT ADMINISTRATION PROCESS
 10
            4.1    Identification of Class Members and PAGA Releasees. Within thirty
 11
      (30) days after entry of the Preliminary Approval Order and Order Approving PAGA
 12
      Settlement, Defendant shall provide to the Settlement Administrator a list of PAGA
 13
      Releasees and Class Members that includes: (1) the names, last known addresses, last
 14
      known personal telephone numbers (if known), and social security numbers of each
 15
      Class Member/PAGA Releasee; (2) the total number of Workweeks worked by each
 16
      Class Member and the total number of PAGA Pay Periods worked by each PAGA
 17
      Releasee; and (3) such other information that the Settlement Administrator requires
 18
      to identify Class Members and PAGA Releasees. Defendant agrees to provide the list
 19
      in an electronic format reasonably acceptable to the Settlement Administrator. The
 20
      Settlement Administrator will keep the list confidential, use it only for the purposes
 21
      described herein, and return it to Defendant upon completion of the settlement
 22
      administration process.
 23
            4.2    Individual Settlement Payment Calculation. Based on the information in
 24
      the PAGA Releasee/Class Member list and the formula set forth in Paragraph 7 below,
 25
      the Settlement Administrator shall promptly calculate the share of PAGA Payment to
 26
      every PAGA Releasee and an estimated Individual Settlement Payment for every
 27
      Class Member, to be included in the individualized Class Notices to be sent to that
 28
                                              - 13 -
           JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                     SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 44 of 86 Page ID
                                  #:422


  1
      Class Member, and shall prepare and mail a spreadsheet setting forth those
  2
      calculations to Defense Counsel no fewer than five (5) days before mailing the Class
  3
      Notices to Class Members. The Class Notices will inform each Class Member of
  4
      his/her right to do nothing, dispute the number of Workweeks worked, opt out of the
  5
      non-PAGA payment and release of non-PAGA claims or to object to the non-PAGA
  6
      payment and release of non-PAGA claims. It will also inform Class Members that if
  7
      they first request exclusion from, and opt out of, the Class Settlement and then object,
  8
      the objections would not be considered valid and that if the Class Members object and
  9
      then request exclusion from, and opt out of the Class Settlement, the Class Members
 10
      would be deemed to have waived their objection.
 11
            4.3    PAGA Payment Check. Payment to the PAGA Releasees of their
 12
      portion of the PAGA Payment shall be paid to each of them by way of a single check
 13

 14
      civil penalties awarded directly under PAGA.
 15
            4.4    Notice Procedure. Within twenty (20) days after receipt of the list of
 16
      Class Members/PAGA Releasees described in Paragraph 4.1 above, the Settlement
 17
      Administrator shall mail the Class Notices to each Class Member/PAGA Releasee
 18
      whose address information is known. Prior to this mailing, the Settlement
 19
      Administrator shall conduct a National Change of Address check as to each address.
 20
      The mailing shall be sent by first-class U.S. Mail, postage pre-paid. The date that the
 21
      Settlement Administrator mails the Class Notices is the Mailing Date. It shall be
 22
      conclusively presumed that each and every Class Member whose Class Notice are not
 23
      returned to the Settlement Administrator as undeliverable within thirty (30) calendar
 24
      days after the Mailing Date has received the Class Notices.
 25
                   4.4.1 The Settlement Administrator shall promptly re-mail any Class
 26
      Notice returned by the Post Office with a forwarding address. It shall be conclusively
 27
      presumed that those Class Members/PAGA Releasees whose re-mailed Class Notice
 28
                                              - 14 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 45 of 86 Page ID
                                  #:423


  1
      are not returned to the Settlement Administrator as undeliverable within thirty (30)
  2
      days after re-mailing has received the Class Notice.
  3
            The Settlement Administrator shall conduct one additional address
  4
      search/check via an appropriate skip tracing search for any Class Notice returned by
  5
                                                                             he Settlement
  6
      Administrator shall promptly re-mail the Class Notice to that address one time.
  7
                   4.4.2 Class Counsel shall provide to the Court, at or before the Final
  8
      Approval Hearing, a declaration from the Settlement Administrator confirming that
  9
      the Class Notices were mailed to all Class Members as required by this Agreement,
 10
      as well as any additional information Class Counsel and Defense Counsel both deem
 11
      appropriate to provide to the Court.
 12
                   4.4.3 The Class Notice shall state the formula to be used in calculating
 13
      Individual Settlement Payments as calculated by the Settlement Administrator. A
 14
      Plaintiff Class Member may seek to challenge his or her estimated Individual
 15
      Settlement Payment set forth in his or her Class Notice. Such challenges must: (i) be
 16
      in writing; (ii) state the full name of the Class Member seeking the challenge;
 17
      (iii) include a statement that the Class Member is seeking to challenge his or her
 18
      estimated Individual Settlement Payment set forth in the Class Notice; (iv) state the
 19
      number of Class Workweeks worked that the Class Member believes he or she has
 20
      worked; (v) signed by the Class Member seeking the challenge; and (v) mailed to the
 21
      Settlement Administrator with a postmark date on or before the expiration of the
 22
      Notice Period. A Plaintiff Class Member challenging his or her Individual Settlement
 23
      Payment may produce documentary evidence to the Settlement Administrator for
 24
      consideration and/or challenge. The Settlement Administrator will resolve the
 25
      challenge and make a final and binding determination without hearing or right of
 26
      appeal. The personnel records, including payroll records, of Defendant shall be
 27
      considered by the Settlement Administrator as the presumptive best evidence of the
 28
                                             - 15 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 46 of 86 Page ID
                                  #:424


  1
      number of Class Workweeks worked.           Such challenges must be mailed to the
  2
      Settlement Administrator with a postmark date on or before the expiration of the
  3
      Notice Period.
  4
            The Class Notice shall explain that if a Class Member does not opt out of the
  5
      Class Settlement, such Class Member will receive the Individual Settlement Payment
  6
      pursuant to the terms of this Agreement. The Parties intend that reasonable means be
  7
      used to maximize the probability that all Class Members shall receive the Class
  8
      Notice.
  9
                   4.4.4 Within ten (10) days after the close of the Notice Period, the
 10
      Settlement Administrator will provide Defense Counsel with a report by name and
 11
      last four digits of Social Security Number listing the amount of all Individual
 12
      Settlement Payments to be made to the Plaintiff Class Members, a list by name of all
 13
      Class Members who timely opted out under Paragraph 4.6, below, and a list by name
 14
      of all Plaintiff Class Members who timely objected under Paragraph 4.8 below.
 15
      Within that same time period, the Settlement Administrator will provide to Class
 16
      Counsel a report stating the total number of Plaintiff Class Members, the total number
 17
      of Class Members who timely opted out under Paragraph 4.6, below and the total
 18
      number of Plaintiff Class Members who timely objected under Paragraph 4.8 below.
 19
            4.5    Class Settlement Payment. Any Class Member who wishes to become a
 20
      Plaintiff Class Member and receive an Individual Settlement Payment must not opt
 21
      out of the Class.
 22
            4.6    Opt-Out Procedure. Any Class Member who wishes to be excluded from
 23
      the Class Settlement may seek exclusion under this paragraph. However, no PAGA
 24
      Releasee can seek exclusion from the PAGA portion of the settlement. Unless a Class
 25
      Member timely and properly opts out of the Class Settlement described in this
 26
      Agreement, he/she shall be a Plaintiff Class Member and shall be bound by all the
 27
      terms and conditions of this Agreement, and shall also be bound by the Court's Order
 28
                                              - 16 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 47 of 86 Page ID
                                  #:425


  1
      enjoining all Plaintiff Class Members from pursuing, or seeking to reopen, any of the
  2
      Settled Claims against the Released Parties. A Class Member will not be entitled to
  3
      opt out of the Class Settlement established by this Agreement unless he or she submits
  4
      a timely Opt-Out Request as provided in this paragraph. An Opt-Out Request must
  5
      be: (i) made in writing; (ii) state the full name of the Class Member seeking exclusion;
  6
      (iii) include a statement that the Class Member seeking exclusion from the Settlement
  7
      requests exclusion from the Class and does not wish to participate in the Settlement;
  8
      (iv) signed by the Class Member seeking exclusion from the Settlement; and (v)
  9
      mailed to the Settlement Administrator with a postmark date on or before the
 10
      expiration of the Notice Period.
 11
            The Opt-Out Request must be completed by the Class Member seeking
 12
      exclusion from the Class Settlement. Any Class Member who properly submits a
 13
      timely, complete and valid Opt-Out Request using this procedure will not be entitled
 14
      to an Individual Settlement Payment and will not be bound by the Settlement or have
 15
      any right to object, appeal or comment thereon, except that a Class Member that is
 16
      also a PAGA Releasee will be bound by the release of PAGA Claims set forth in this
 17

 18
            PAGA Releasees will not have the opportunity to opt out or object to the PAGA
 19
      Payment and/or release of PAGA Claims although the PAGA Payment will be subject
 20
      to Court approval.
 21
                   4.6.1 Upon receipt of any Opt-Out Request within the Notice Period,
 22
      the Settlement Administrator shall review the request to verify the information
 23
      contained therein, and to confirm that the request complies with the requirements of
 24
      this Agreement.
 25
                   4.6.2 Any Class Member who fails to submit a timely, complete and
 26
      valid Opt-Out Request shall be barred from opting out of this Agreement or the
 27
      Settlement. The Settlement Administrator shall not review or consider any Opt-Out
 28
                                              - 17 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 48 of 86 Page ID
                                  #:426


  1
      Request postmarked after the end of the Notice Period. It shall be conclusively
  2
      presumed that, if an Opt-Out Request is not postmarked on or before the end of the
  3
      Notice Period, or is not received by the Settlement Administrator, the Class Member
  4
      did not make the request in a timely or valid manner. Under no circumstances shall
  5
      the Settlement Administrator have the authority to extend the deadline for Class
  6
      Members to submit an Opt-Out Request.
  7
                    4.6.3 The Settlement Administrator shall give Class Counsel and
  8
      Defense Counsel a weekly update on the number of Opt-Out Requests it receives that
  9
      week.
 10
              4.7   Excessive Opt-Out Requests. If five percent (5%) or more of Class
 11
      Members timely opt out of the Class Settlement, Defendant shall have the sole and
 12
      absolute discretion to rescind/void the Settlement within twenty (20) days after
 13
      receiving from the Settlement Administrator the final list of opt-outs. Defendant
 14
      agrees to meet and confer in good faith with Class Counsel before rescinding or
 15
      voiding the Settlement. In the event that Defendant elects to rescind/void the
 16
      Settlement, they shall provide written notice of such rescission to Class Counsel. Such
 17
      rescission shall have the same effect as a termination of this Agreement for failure to
 18
      satisfy a condition of settlement, and the Agreement shall become null and void and
 19
      have no further force or effect, and the Class certified pursuant to this Agreement will
 20
      be decertified for all purposes. If Defendant chooses to terminate this Agreement
 21
      under this provision, it shall be responsible to pay the Settlement Administrator's fees
 22
      and costs incurred to that point. If Defendant chooses to terminate this Agreement
 23
      under this provision, the Parties may re-negotiate settlement terms.
 24
              4.8   Excessive Workweeks. If the number of Workweeks submitted by
 25
      Defendant to the Settlement Administrator exceeds 350,000 by ten percent (10%),
 26
      Plaintiff shall have the option in its sole discretion to rescind/void the Settlement
 27
                                                               of the number of Workweeks
 28
                                              - 18 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 49 of 86 Page ID
                                  #:427


  1
      to the Settlement Administrator. In the event that Plaintiff elects to rescind/void the
  2

  3
      Counsel.     Such rescission shall have the same effect as a termination of this
  4
      Agreement for failure to satisfy a condition of settlement, and the Agreement shall
  5
      become null and void and have no further force or effect, and the Class certified
  6
      pursuant to this Agreement will be decertified for all purposes. If Plaintiff chooses to
  7
      terminate this Agreement under this provision, he shall be responsible to pay the
  8
      Settlement Administrator's fees and costs incurred to that point. If Plaintiff chooses
  9
      to terminate this Agreement under this provision, the Parties may re-negotiate
 10
      settlement terms.
 11
            4.9      Objections to Class Settlement. Any Plaintiff Class Member may object
 12
      to the Class Settlement. Plaintiff Class Members who wish to object must send their
 13
      written objections to the Court only by the close of the Notice Period. All objections
 14
      will be scanned into the electronic case docket and the Parties will receive electronic
 15
      notices of filing. An objection must state the specific grounds on which it is being
 16
      made and all supporting facts. The Class Notice will state in substance:
 17
                 Any member of the settlement Class who has not opted out can ask the Court
 18
                 Court to order a larger settlement; the Court can only approve or deny the
 19              settlement. If the Court denies approval, no additional settlement payments
                 will be sent out and the lawsuit will continue. If that is what you want to
 20              happen, you must object.
 21              You may object to the proposed settlement in writing, except you may not
                 object to the PAGA Payment and release of PAGA Claims. You may also
 22              appear at the Final Approval Hearing, either in person or through your
                 attorney. If you appear through your own attorney, you are responsible for
 23              paying that attorney. All written objections and supporting papers must (a)
                 clearly identify the case and number (Navarrete v. Sprint/United
 24              Management Company, at al., Case No. 8:19-cv-00794-AG-ADS), (b) be
                 submitted to the Court either by mailing them to the Class Action Clerk,
 25              United States District Court for the Central District of California, Southern
                 Division, 411 W. 4th Street, Santa Ana, CA 92701, or by filing them in
 26              person at any location of the United States District Court for the Central
                 District of California, and (c) be filed or postmarked on or before [insert date
 27              of the close of the Notice Period]. Class Members who fail to timely mail or
                 file such a written statement of objection shall be foreclosed from making
 28              any objection to this Settlement.
                                                 - 19 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 50 of 86 Page ID
                                  #:428


  1
            Class Members who fail to timely file and serve such a written statement of
  2
      objection shall be foreclosed from making any objection to this Settlement. Only
  3
      Class Members may object to the Class Settlement. If an objector intends to appear at
  4
      the Final Approval Hearing, either in person or through an attorney of his/her choice,
  5
      he or she must also serve and file with his or her objection, a Notice of Intention to
  6
      Appear. This Paragraph shall be strictly applied and enforced. Failure to comply with
  7
      its terms shall render an objection ineffective and waived.
  8
            4.10 Funding and Distribution of Settlement. Within ten (10) calendar days
  9
      after the Effective Date, Defendant shall transfer to the Settlement Administrator an
 10

 11
      The delivery of the Gross Settlement Fund to the Settlement Administrator plus its
 12

 13
      obligation of Defendant under this Agreement. Once Defendant has made such
 14
      payments, it will be deemed to have satisfied all terms and conditions under this
 15
      Agreement, shall be entitled to all protections afforded to Defendant under this
 16
      Agreement, and shall have no further obligations under the terms of the Agreement
 17
      regardless of what occurs with respect to those sums. Additionally, no Released Party
 18
      shall have any further obligation or liability to the Plaintiff, PAGA Releases or Class
 19
      Members under this Agreement.
 20
                   4.10.1 The distribution of the PAGA Payments and Individual Settlement
 21
      Payments to Plaintiff Class Members shall occur on the Settlement Proceeds
 22
      Distribution Deadline. The Settlement Administrator shall be deemed to have timely
 23
      distributed all such payments to the Class if it places in the mail Individual Settlement
 24
      Payments for all Plaintiff Class Members and the PAGA Payments to the PAGA
 25
      Releasees and the State of California LWDA by the applicable deadlines set forth in
 26
      this Agreement or by the deadlines set by the Court. No person shall have any claim
 27
      against the Settlement Administrator, Defendant, Class Counsel, Defense Counsel, or
 28
                                               - 20 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 51 of 86 Page ID
                                  #:429


  1
      any other agent designated by the Plaintiff or Defendant based upon the distribution
  2
      of Individual Settlement Payments and the PAGA Payments made substantially in
  3
      accordance with this Agreement or further orders of the Court.
  4
                   4.10.2 Each Individual Settlement Payment check will contain language
  5

  6
      otherwise negotiating this check I will be deemed to have opted into Antonio
  7
      Navarrete, individually on behalf of himself and others similarly situated, v.
  8
      Sprint/United Management Company, a Kansas Corporation, Sprint Corporation, a
  9
      Kansas Corporation, and DOES 1-50, inclusive, Case No. 8:19-cv-00794-AG-ADS
 10
      for purposes of the federal Fair Labor Standards Act (FLSA) release to the extent
 11
      required to do so under applicable law for purposes of the court-approved settlement
 12

 13
      in the lawsuit Amaraut, et. al. v. Sprint/United Management Company, USDC Case
 14
      No.: 3:19-cv-00411-WQH-AHG shall receive Individual Settlement Payment checks
 15
      that do not contain the language above and shall not be deemed to have released their
 16
      FLSA claim and shall not be entitled to an FLSA credit with an additional 5% of their
 17
      Workweeks under section 7.2.4.
 18
                   4.10.3 Any settlement checks that are not claimed or not negotiated
 19
      within 90 days after distribution by the Settlement Administrator shall be void. Any
 20
      funds not distributed after the expiration of the settlement checks shall escheat to the
 21
      State of California                         be held in the name of the Class Member
 22
      who is the payee of the check.
 23
                   4.10.4 Except as otherwise stated in this Agreement, the Settlement
 24
                                                          es and Expenses and the Incentive
 25
      Award from the Gross Settlement Fund shall occur on the Settlement Proceeds
 26
      Distribution Deadline. Upon such payment, Defendant, the Released Parties, Defense
 27
      Counsel, and the Settlement Administrator shall have no further liability or
 28
                                              - 21 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 52 of 86 Page ID
                                  #:430


  1
      responsibility to Plaintiff, Class Counsel or to any vendors or third parties employed
  2
      by the Plaintiff or Class Counsel.
  3
                   4.10.5 Defendant shall not be obligated to make any payments
  4
      contemplated by this Agreement until the conditions set forth in this Agreement occur.
  5
            4.11 CAFA Notice. The Court's subject matter jurisdiction over the Action is
  6
      based on CAFA. Pursuant to the requirements of the CAFA, within ten (10) days after
  7
      this Settlement is filed in Court, Defendant will serve the United States Attorney
  8
      General and appropriate state officials with a notice of the Settlement. The notice shall
  9
      comply with the requirements of the CAFA
 10
      5.    RELEASE PROVISIONS
 11
            5.1    Non-Admission of Liability. The Parties enter into this Agreement to
 12
      resolve the dispute that has arisen between them and to avoid the burden, expense and
 13
      risk of continued litigation. In entering into this Agreement, Defendant does not
 14
      admit, and specifically denies, that it has violated any federal, state, or local law;
 15
      violated any regulations or guidelines promulgated pursuant to any statute or any
 16
      other applicable laws, regulations or legal requirements; breached any contract,
 17
      violated or breached any duty; engaged in any misrepresentation or deception; or
 18
      engaged in any other unlawful conduct with respect to the Plaintiff or any Class
 19
      Member and/or PAGA Releasee. Neither this Agreement, nor any of its terms or
 20
      provisions, nor any of the negotiations connected with it, shall be construed as an
 21
      admission or concession by Defendant of any such violations or failures to comply
 22
      with any applicable law. Except as necessary in a proceeding to enforce the terms of
 23
      this Agreement, this Agreement and its terms and provisions shall not be offered or
 24
      received as evidence in any action or proceeding to establish any liability or admission
 25
      on the part of Defendant or to establish the existence of any condition constituting a
 26
      violation of, or a non-compliance with, federal, state, local or other applicable law.
 27
            5.2    Dismissal of Claims. Subject to final Court approval and the conditions
 28
                                               - 22 -
           JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                     SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 53 of 86 Page ID
                                  #:431


  1
      specified in this Agreement and entry of judgment and retention of the case for
  2
      enforcement purposes, and in consideration of the mutual covenants and promises set
  3
      forth herein, Plaintiff and all Plaintiff Class Members shall dismiss with prejudice all
  4
      Released Claims, to the greatest extent permitted by law, and Plaintiff and all PAGA
  5
      Releasees shall dismiss with prejudice the PAGA Claims to the greatest extent
  6
      permitted by law.
  7
            5.3    Conditional Nature Of Stipulation For Certification. Solely for the
  8
      purposes of this Settlement, the Parties stipulate and agree to the certification of the
  9
      Claims asserted on behalf of Class. Should for whatever reason the Settlement not
 10
      become effective, the fact that the Parties were willing to stipulate to certification of
 11
      the Action as part of the Settlement shall have no bearing on, and shall not be
 12
      admissible in connection with, the issue of whether the Action, or any claim or class,
 13
      should be certified in a non-Settlement context in this Action or in any other lawsuit.
 14
      Defendant expressly reserves its right to oppose claim or class certification in this or
 15
      any other action should this Settlement not become effective.
 16
            5.4    Release of All Settled Claims. As of the Effective Date and to the
 17
      maximum extent permitted by law, Plaintiff and all Class Members who do not timely
 18
      and properly opt-out or who have opted-in to the Amaraut, et. al. v. Sprint/United
 19
      Management Company , USDC Case No.: 3:19-cv-00411-WQH-AHG hereby do and
 20
      shall be deemed to have fully, finally, and forever released, settled, compromised,
 21
      relinquished and discharged any and all of the Released Parties of and from all of the
 22
      following claims that arose at any time during the Settlement Period to the maximum
 23
      extent permitted by law:
 24
                   5.4.1 Any claims for unpaid wages (including but not limited to
 25
      minimum wages, regular wages and overtime pay), improper itemized wage
 26
      statements, improper payroll records maintenance and failure to pay all wages due at
 27
      the time of termination;
 28
                                               - 23 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 54 of 86 Page ID
                                  #:432


  1
                   5.4.2 Any claims under California Labor Code sections 201 through
  2
      203, 226, 226.7, 510, 512, 1194, and, 2802 and related provisions contained in the
  3
      California Wage Orders; the California Business and Professions Code predicated on
  4
      such Labor Code sections and California Wage Orders, including but not limited to
  5
      Business and Professions Code section 17200 et seq.; and any claims under the Fair
  6
      Labor Standards Act for unpaid wages (including minimum wages, regular wages and
  7
      overtime pay), improper itemized wage statements, improper payroll records
  8
      maintenance and failure to pay all wages due at the time of termination; Individuals
  9
      who timely and properly filed a completed opt in form in the lawsuit Amaraut, et. al.
 10
      v. Sprint/United Management Company, USDC Case No.: 3:19-cv-00411-WQH-
 11
      MDD shall not be deemed to have released their FLSA claim and shall not be entitled
 12
      to an FLSA credit with an additional 5% of their Workweeks under section 7.2.4.
 13
                   5.4.3 Any claims for damages, pena
 14
      costs, injunctive relief, declaratory relief, restitution, fraudulent business practices,
 15
      which were alleged or which could have been alleged based in whole or in part on the
 16
      factual or legal allegations and/or claims i
 17
      2019 LWDA Letter.
 18
              All claims set forth in this Paragraph 5.4.3 shall be collectively referred to as
 19

 20
            5.5    Release of PAGA Claims
 21
      Payment and this release of PAGA Claims, Plaintiff and the PAGA Releasees and all
 22

 23
      claim under or through them, hereby do and shall be deemed to have fully, finally,
 24
      and forever released, settled, compromised, relinquished and discharged any and all
 25
      of the Released Parties of and from any and all PAGA claims premised in whole or
 26
      in part on any of the claims set forth in sections 5.4.1 through 5.4.3 above that arose
 27
      at any time from
 28
                                               - 24 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 55 of 86 Page ID
                                  #:433


  1
      8, 2020. The PAGA Releasees will be issued a check for their share of the PAGA
  2
      Payment and will not have the opportunity to opt out of, or object to, the PAGA
  3
      Payment and release of the PAGA Claims set forth in this Paragraph. The PAGA
  4
      Releasees are bound by the release of the PAGA Claims regardless of whether they
  5
      cash their PAGA Payment Check.
  6
            5.6    Communication to the Class. The Parties agree for settlement purposes
  7
      only that, because the Class Members are so numerous, it is impossible or
  8
      impracticable to have each Class Member execute this Agreement. Accordingly, the
  9
      Class Notices will advise all Class Members of the binding nature of the release of
 10
      claims and such notices shall have the same force and effect as if the Agreement were
 11
      executed by each Class Member.
 12
            5.7    Representation by Plaintiff. The Plaintiff and Class Counsel represent,
 13
      covenant, and warrant that they have not directly or indirectly assigned, transferred,
 14
      encumbered or purported to assign, transfer, or encumber to any person or entity any
 15
      portion of any liability, claim, demand, action, cause of action, or rights herein
 16
      released and discharged, except as set forth herein.
 17
            5.8                                                . As to Plaintiff only, the
 18
      releases set forth in Paragraphs 5.4 and 5.5 above are intended to collectively settle
 19
      any and all of the Settled Claims and PAGA Claims, whether known or unknown, that
 20
      he may have against the Released Parties for any acts or omissions occurring on or
 21
      before the issuance of a Preliminary Approval Order and Order Approving PAGA
 22
      Settlement. Therefore, as to the Settled Claims and PAGA Claims, Plaintiff waives
 23
      any and all rights conferred upon him under section 1542 of the California Civil Code,
 24
      which provides as follows:
 25
             A general release does not extend to claims that the creditor or
 26          releasing party does not know or suspect to exist in his or her favor at
             the time of executing the release and that, if known by him or her,
 27          would have materially affected his or her settlement with the debtor
             or released party.
 28
                                              - 25 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 56 of 86 Page ID
                                  #:434


  1
            In giving this release, Plaintiff acknowledges that he has been fully
  2
      compensated in connection with his employment by Defendant and the termination
  3
      of his employment and Plaintiff agrees to execute a confidential settlement agreement
  4
      with a global release in which he will be provided separate consideration as set forth
  5
      in Paragraph 2.21 above.
  6
            5.9    No Pending Or Future Lawsuits By Plaintiff. Other than this Action,
  7
      Plaintiff represents that he does not have any pending lawsuits, administrative
  8
      complaints or charges against Defendant or the Released Parties in any local, state or
  9
      federal court or administrative agency. Plaintiff further acknowledges that all claims
 10
      raised therein, if any, shall be fully and finally extinguished by virtue of this
 11
                                                                         .   Plaintiff further
 12
      represents that he will not bring any action in the future in which he seeks to recover
 13
      any damages from Defendant or the Released Parties relating to or arising from
 14

 15
      under this Settlement Agreement.
 16
            5.10 Settlement Approval And Implementation Procedures. As part of this
 17
      Settlement, the Parties ag
 18
      Preliminary Approval of the Settlement, notifying Class Members of the Settlement,
 19

 20
      Settlement Payments.
 21
            5.11 Release of Claims by Class Counsel. Upon receipt of Class Counsel's
 22
      Fees and Expenses, as ordered by the Court on final approval of the Class Settlement,
 23
      Class Counsel shall fully and finally release Defendant and the Released Parties from
 24
      any and all claims for attorneys' fees and expenses arising from the Action and any
 25
      claims released by the Plaintiff and Class Members related to the action, whether
 26
      known and unknown, whether under federal, state and/or local law, statute, ordinance,
 27
      regulation, common law, or other source of law. Class Counsel's Released Claims and
 28
                                              - 26 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 57 of 86 Page ID
                                  #:435


  1
      PAGA Claims include, but are not limited to, claims for attorneys' fees and expenses
  2
      arising from or dependent on the California Civil Code, the California Code of Civil
  3
      Procedure, the California Labor Code; the Wage Orders of the California Industrial
  4
      Welfare Commission; California Business and Professions Code sections 17200, et
  5
      seq.; California Labor Code sections 2698, et seq.; the California common law of
  6
      contract and tort, and the Fair Labor Standards Act.
  7
            5.12 Labor Code Sections Do Not Apply To Releases. The Parties agree that
  8
      California Labor Code sections 206.5 and 2804 do not invalidate any provision of this
  9
      Agreement, because among other things, the claims and Released Claims and PAGA
 10
      Claims are disputed and contested, and the Settlement was bargained for at arms'
 11
      length and approved by the Court.
 12

 13 6.      COURT APPROVAL AND EFFECTIVE DATES
 14

 15
            6.1    Preliminary Approval and Order Approving PAGA Settlement. Upon

 16
      execution of this Agreement, the Plaintiff shall file a motion in the Action requesting

 17
      that the Court enter a Preliminary Approval Order and Order Approving PAGA

 18
      Settlement as follows:

 19
                   6.1.1 Approving the PAGA Settlement, including the PAGA Payment,

 20
      distribution plan of the PAGA Payment, and the release of the PAGA Claims set forth

 21
      in this Agreement and preliminarily approving for settlement purposes only the

 22
      remaining portions of the proposed Settlement;

 23
                   6.1.2 Dismissing the PAGA Claims asserted in the Action with

 24
      prejudice as to the Plaintiff and all PAGA Releasees and permanently enjoining all

 25
      PAGA Releasees from pursuing or seeking to reopen the PAGA Claims against the

 26
      Released Parties;

 27
                   6.1.3 Preliminarily approving the appointment of the Plaintiff as

 28
      representative of the Class for settlement purposes only;
                                              - 27 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 58 of 86 Page ID
                                  #:436


  1
                   6.1.4 Preliminarily approving the appointment of Class Counsel as
  2
      counsel for the Class for settlement purposes only;
  3
                   6.1.5 Appointing and approving the Settlement Administrator as chosen
  4
      by the Parties and approved by the Court, to administer the claims and settlement
  5
      payment procedures required by this Agreement;
  6
                   6.1.6 Approving the form of the Class Notices, and requiring that
  7
      individualized Class Notice be sent to Class Members;
  8
                   6.1.7 Approving the plan for the provision of notice to Class Members,
  9
      as stated herein and in the Class Notices;
 10
                   6.1.8 Scheduling the Final Approval Hearing for consideration of class
 11
      certification for settlement purposes and final approval of this Agreement;
 12
                   6.1.9 Approving the procedure for Class Members to challenge the
 13
      estimated Individual Settlement Payment set forth in the Class Notice and the date
 14
      after which no Class Member shall be allowed to submit a challenge;
 15
                   6.1.10 Approving the procedure for Class Members to opt out of the
 16
      Class Settlement and the date after which no Class Member shall be allowed to submit
 17
      a request to opt out; and
 18
                   6.1.11 Approving the procedure for Plaintiff Class Members to object to
 19
      the Class Settlement and the date after which no Class Member shall be allowed to
 20
      object.
 21
            6.2    Should the LWDA provide notice of intent to investigate the alleged
 22
      violations set fo
 23
      deemed null and void.
 24
            6.3    Binding Effect of Agreement on Class Members
 25
      of its Final Approval Order, all Plaintiff Class Members shall be bound by this
 26
      Agreement, and the Action and the Settled Claims shall be dismissed with prejudice
 27
      and released as against the Released Parties to the greatest extent permitted by law.
 28
                                              - 28 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 59 of 86 Page ID
                                  #:437


  1
      In addition, unless a Class Member effectively opts out of the Settlement, he or she
  2
      shall be bound by the Court's Order enjoining all Plaintiff Class Members from
  3
      pursuing or seeking to reopen Settled Claims against the Released Parties to the
  4

  5
      and Judgment regarding the PAGA Payment and the release of the PAGA Claims, all
  6
      PAGA Releasees shall be bound by the release of the PAGA Claims and the PAGA
  7
      Claims shall be dismissed with prejudice and released as against all the Released
  8
      Parties to the greatest extent permitted by law.
  9
            6.4    Non-Interference With Settlement Procedure. The Parties and their
 10
      counsel agree that they shall not seek to solicit or otherwise encourage Class Members
 11
      to submit an Opt-Out Request or an objection to the Settlement or to appeal from the
 12
      Preliminary Approval Order and Order Approving PAGA Settlement, Final Approval
 13
      Order or Final Judgment.
 14
            6.5    Final Approval Order and Judgment. The Plaintiff (or the Plaintiff jointly
 15
      with Defendant) will request that the Court enter, after the Final Approval Hearing
 16
      finally approving the Class Settlement, a Final Approval Order and Judgment. The
 17
      Plaintiff (or the Plaintiff jointly with Defendant) will request that the Final Approval
 18
      Order certify the Class for settlement purposes; find that this Agreement is fair, just,
 19
      equitable, reasonable, adequate and in the best interests of the Class; permanently
 20
      enjoin all Plaintiff Class Members from pursuing or seeking to reopen Settled Claims
 21
      against the Released Parties; and require the Parties to carry out the provisions of this
 22
      Agreement. Plaintiff agrees to provide his motion for final approval of the class
 23
      settlement to Defendant for review no later than seven (7) days before the filing date.
 24
            6.6    Entry of Final Judgment. The Plaintiff (or the Plaintiff jointly with
 25
      Defendant) will request that the Court enter, after the Final Approval Hearing, a Final
 26
      Approval Order and Judgment as agreed to by the Parties.
 27
            6.7    Effective Date Of Agreement
 28
                                               - 29 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 60 of 86 Page ID
                                  #:438


  1
      Settlement portion of this Agreement shall be the latter of the last date by which all
  2
      appeals of the Judgment could be filed or when actual appeals are exhausted such that
  3
      the Judgment becomes final. The Effective Date is conditioned upon all of the
  4
      following occurring:
  5
                   6.7.1 This Agreement has been signed by the Parties and Class Counsel;
  6
                   6.7.2 The Court has entered a Preliminary Approval Order and Order
  7
      Approving PAGA Settlement;
  8
                   6.7.3 The Class Notice has been mailed to the Class Members as ordered
  9
      by the Court in this Action;
 10
                   6.7.4 The Court has entered a Final Approval Order and Judgment ; and,
 11
                   6.7.5
 12
                   6.7.6 Settlement Administrator has provided Defense Counsel with
 13

 14
      address, the bank name, bank address, account number, account name, ABA number,
 15
      and SWIFT Code.
 16
            The effective date of the PAGA Settlement portion of this Agreement,
 17
      including the release of the PAGA Claims, shall be the date the approving Court has
 18
      approved the PAGA Payment and release of the PAGA Claims set forth in this
 19
      Agreement.
 20
            6.8    Automatic Voiding of Agreement if Settlement Not Finalized. If for any
 21
      reason the Settlement set forth in this Agreement does not become final, the
 22
      Settlement shall be null and void and all orders, judgment, and dismissal entered
 23
      pursuant to this Agreement shall be vacated, and the Parties will be returned to the
 24
      status quo prior to entering this Agreement with respect to the Action, as if the Parties
 25
      had never entered into this Agreement, and the settlement class certified pursuant to
 26
      this Agreement will be decertified for all purposes, except where the approving Court
 27
      has approved the PAGA Payment and release of the PAGA Claims set forth in this
 28
                                               - 30 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 61 of 86 Page ID
                                  #:439


  1
      Agreement and Defendant has issued the PAGA Payment, the release of the PAGA
  2
      Claims shall be binding. In addition, in such event, the Agreement (including all
  3
      exhibits, drafts and related documents, papers, and communications) and all
  4
      negotiations, court orders and proceedings relating thereto shall be without prejudice
  5
      to the rights of any and all Parties hereto, and evidence relating to the Agreement
  6
      (including all exhibits, drafts and related documents, papers, and communications)
  7
      and all negotiations shall not be admissible or discoverable in the Action or otherwise,
  8
      except where the approving Court has approved the PAGA Payment and release of
  9
      the PAGA Claims set forth in this Agreement and Defendant has issued the PAGA
 10
      Payment, the release of the PAGA Claims shall be binding.
 11
            6.9    Confidentiality and Non-Disparagement and Returning Documents. The
 12
      Parties agree that the terms of the Agreement shall be confidential until the filing of
 13

 14
      prevent any counsel from conferring with and advising clients who have retained
 15
      them, provided that the clients agree to abide by this temporary confidentiality
 16
      agreement.
 17
                   6.9.1 The Plaintiff agrees that he shall not promote, or publicize the
 18
      filing of this Action, the Parties' Settlement, this Agreement and its terms, or the
 19
      negotiations leading to this Agreement with anyone other than the Court.
 20
      Notwithstanding the foregoing, the Plaintiff may disclose the terms of this Agreement
 21
      to his spouse, Class Members, to those persons to whom disclosure is necessary for
 22
      the preparation of tax returns and other financial reports, and to persons to whom
 23
      disclosure is ordered by a court of competent jurisdiction or otherwise required by
 24
      law. Plaintiff agrees that he may disclose the terms of the Settlement to his spouse,
 25
                                                                                    ntain that
 26
      information in confidence.
 27
                   6.9.2 The Parties and their counsel agree that they will not issue any
 28
                                              - 31 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 62 of 86 Page ID
                                  #:440


  1
      press releases, engage in any communications, or take any other action that would
  2
      directly or indirectly provide the press or media or any litigation reporting service
  3
      with information about this Action, this Agreement, or the Parties' Settlement or
  4
      would otherwise enable or allow the press or other media or any litigation reporting
  5
      service to learn or obtain such information; except that Defendant shall have the right
  6
      to disclose the Settlement and information related thereto as may be required under
  7
      federal or state securities laws, under generally accepted accounting principles, or in
  8
                                                                                        s, and
  9
      Defendant shall also have the right to respond in reasonably general terms to inquiries
 10
      from the media and investment-related entities. Plaintiff and his counsel agree not to
 11
      post any information concerning this Settlement on the internet or social media,
 12
      including Facebook, Twitter, Instagram and Snapchat. The Parties and their counsel
 13
      further agree that they will not post any information regarding this Agreement or the
 14
      Settlement on their internet websites or take any such action that would cause or allow
 15
      such information to be posted on any other internet website or on the web.
 16
            6.10 Invalidation of Agreement for Failure to Satisfy Conditions. The terms
 17
      and provisions of this Agreement are not recitals, but are deemed to constitute
 18
      contractual terms. In the event that any of the material terms or conditions set forth in
 19
      this Agreement are not fully and completely satisfied, this Agreement shall terminate
 20
      and all terms of the Agreement including, but not limited to, the conditional
 21
      certification of the Class, the payment of Individual Settlement Amounts to Plaintiff
 22
      Class Members, the payment of attorneys' fees and costs to Class Counsel, the
 23
      Incentive Award to the Plaintiff, and the payment of the PAGA Payment shall be null
 24
      and void. In such event, nothing in this Agreement shall be used, construed or
 25
      admissible as evidence by or against any Party or Released Party as a determination,
 26
      admission, or concession of any issue of law or fact in this Action, or in any other
 27
      proceeding for any purpose; and the Parties do not waive, and instead expressly
 28
                                               - 32 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 63 of 86 Page ID
                                  #:441


  1
      reserve, their respective rights to prosecute and defend this Action as if this
  2
      Agreement never existed. In addition, notwithstanding the generality of the foregoing,
  3
      if this Agreement is terminated for failure to satisfy any of the terms or conditions of
  4
      this Agreement, Defendant shall not be obligated to create or maintain any type of
  5
      settlement fund, and shall not be obligated to pay any amount in the Gross Settlement
  6
      Fund to any Class Member and/or PAGA Releasee, to Class Counsel, to the
  7
      Settlement Administrator, to the State of California or to the Plaintiff. In event the
  8
      approving Court has approved the PAGA Payment and release of the PAGA Claims
  9
      set forth in this Agreement and Defendant has issued the PAGA Payment, the release
 10
      of the PAGA Claims shall be binding.
 11

 12 7.       SETTLEMENT PAYMENT PROVISIONS
 13

 14
             7.1   Allocation of Gross Settlement Fund. Subject to Court approval and the

 15
      conditions specified in this Agreement, and in consideration of the mutual covenants

 16
      and promises set forth herein, Defendant agrees to make a total settlement payment

 17

 18
      The Gross Settlement Fund includes, but is not limited to, payments to be made for

 19
      (1)

 20
      (3) Administrative Expenses; (4) PAGA Payment; and (5) Net Settlement Fund. The

 21
      Parties agree, subject to Court approval, that the Gross Settlement Fund shall be

 22
      apportioned as follows:

 23
             7.2   At the Final Approval Hearing, Class Counsel will apply to the Court for

 24

 25
      $916,666.00, which equals one-third of the Gross Settlement Fund. At the Final

 26
      Approval Hearing, Class Counsel will also apply to the Court for recovery of actual

 27

 28
      will not oppose such application provided that Class Counsel does not seek to recover
                                              - 33 -
            JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                      SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 64 of 86 Page ID
                                  #:442


  1
      more than the maximum amounts as stated in this Paragraph. Approval of the
  2

  3
      costs award.
  4
            These fees and costs are included in, and shall come from, the Gross Settlement
  5
                                      Fees and Expenses approved by the Court shall
  6
      encompass: (a) all work performed and costs and expenses incurred by, or at the
  7
      direction of, any attorney purporting to represent the Class and/or PAGA Releasees
  8
      through the date of this Agreement; (b) all work to be performed and costs to be
  9
      incurred in connection with approval by the Court of the Settlement and the
 10
      termination of this Action; (c) all work to be performed and costs and expenses, if
 11
      any, incurred in connection with administering the Settlement through the termination
 12
      of the Action, with prejudice; and (d) may be based inter alia on the Common Fund
 13
      Doctrine and/or the Catalyst Theory.
 14
            Class Counsel must provide Defendant with IRS Forms W-9, so that Defendant
 15
      may issue IRS Forms 1099 misc. To the
 16
      full amount of $916,666.00, as set forth above, then the amount not approved will be
 17
      a part of the Net Settlement Fund for distribution to the Plaintiff Class Members on a
 18
      pro rata basis. Similarly, to the extent costs sought by Class Counsel are not approved
 19
      in their entirety, any sum not approved will be a part of the Net Settlement Fund for
 20
      distribution to the Plaintiff Class Members on a pro rata basis. Except as provided in
 21
      this Paragraph, upon final appr
 22
      fees, costs, and expenses incurred in the prosecution, defense, and settlement of the
 23
      Action.
 24
                     7.2.1 At the Final Approval Hearing, Class Counsel will apply to the
 25
      Court for an Incentive Award in the amount of up to $5,000.00 to be paid to the
 26
      Plaintiff for his services and for assuming the risks associated with this litigation.
 27
      Defendant will not oppose such application. Approval of the Settlement shall not be
 28
                                              - 34 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 65 of 86 Page ID
                                  #:443


  1
      contingent upon approval of the Incentive Award.
  2
              Any Incentive Award is included in, and shall come from, the Gross Settlement
  3
      Fund. If the Court approves and awards an Incentive Award in an amount less than
  4
      the $5,000.00, as set forth above, the amount not approved will be a part of the Net
  5
      Settlement Fund for distribution to the Plaintiff Class Members on a pro rata basis.
  6
      The Incentive Award payable to the Plaintiff shall be in addition to any Individual
  7
      Settlement Payments he may receive.
  8
              Subject to Court approval, an amount of $75,000.00 shall be paid to the State
  9
      of California LWDA. This amount is 75% of the $100,000.00 PAGA Payment that
 10
      the Parties have agreed is to be paid in settlement of all claims for civil penalties under
 11
      the Labor Code Private Attorneys General Act of 2004, Labor Code sections 2698, et
 12
      seq.
 13
      to $25,000.00 of the PAGA Payment shall be distributed pro rata to all PAGA
 14
      Releasees, based on the number of PAGA Pay Periods worked by a PAGA Releasee,
 15
      as a fraction of the total PAGA Pay Periods worked of all PAGA Releasees. The
 16
      portion of the PAGA payment to the PAGA Releasees shall be treated entirely as
 17
      penalties. PAGA Releasees will not have the opportunity to opt out or object to the
 18
      PAGA Payment and/or release of PAGA Claims set forth in this Agreement although
 19
      the PAGA Settlement will be subject to Court approval. In the event the LWDA
 20
      rejects this allocation, the Parties will meet and confer with the Court and the LWDA
 21
      to reach a penalty allocation acceptable to all parties that does not materially alter the
 22
      terms of Settlement, nor require Defendant to pay more than the Gross Settlement
 23
      Fund. At the same time that Plaintiff files his Motion for Preliminary Approval,
 24
      Plaintiff shall send a copy of the Agreement to the LWDA pursuant to the 2016
 25
      amendments to PAGA. The PAGA Payment shall be paid from the Gross Settlement
 26
      Fund. There are approximately 178,809 PAGA Pay Periods.
 27
                    7.2.2 Subject to Court approval, an amount of $55,000.00 will be set
 28
                                                - 35 -
             JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                       SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 66 of 86 Page ID
                                  #:444


  1
      aside from the Gross Se
  2
      Administrative Expenses. The Parties agree to use ILYM Group, Inc. as the
  3
      Settlement Administrator. If any portion of the $55,000 amount for ILYM Group,
  4
      Inc. expenses remains unused, it will go to the Net Settlement Fund.
  5
                   7.2.3
  6

  7
      Defendant separate and apart from the Gross Settlement Fund.
  8
                   7.2.4 After deducting the amounts specified in Paragraphs 7 each
  9
      Plaintiff Class Members shall be entitled to a pro rata portion of the remaining amount
 10
      of the Gross Settlement Fund, which is known as the Net Settlement Fund. Individual
 11
      Settlement Payments shall be awarded to Plaintiff Class Members from the Net
 12
      Settlement Fund based on the number of Class Workweeks Worked by the Plaintiff
 13
      Class Member, as a fraction of the total Class Workweeks worked of all Plaintiff Class
 14
      Members.
 15
             Any Class Members who separated their employment with Defendant between
 16
      February 25, 2016 and April 8, 2020 will be credited with an additional 5% of their
 17
      Workweeks for the LC 203 claim. Any individual who worked any time during the
 18
      FLSA Period from February 25, 2016, through and including April 8, 2020 and who
 19
      did not timely and properly file and complete an opt in form in the lawsuit Amaraut,
 20
      et. al. v. Sprint/United Management Company, USDC Case No.: 3:19-cv-00411-
 21
      WQH-AHG will be credited with an additional 5% of their Workweeks. The Parties
 22
      agree that the e
 23
      Taxes and Required Withholdings, shall be distributed to Plaintiff Class Members.
 24
      Any Class Member who is not a Plaintiff Class Member shall not receive an
 25
      Individual Settlement Payment but if he/she is a PAGA Releasee, such individuals
 26
      will still receive his/her pro rata share of the PAGA Payment to the PAGA Releasees.
 27
            7.3    Taxation of Settlement Proceeds. All Individual Settlement Payments
 28
                                              - 36 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 67 of 86 Page ID
                                  #:445


  1
      paid to Plaintiff Class Members and any Incentive Award to Plaintiff shall be paid in
  2
      a net amount after applicable state and federal withholdings, including payroll taxes,
  3
      have been deducted.
  4
                   7.3.1 The Parties agree that thirty-three and one-
  5
      of the Individual Settlement Payment distributed to each Plaintiff Class Member will
  6
      be considered wages, and will be reported as such to each Plaintiff Class Member on
  7
      an IRS Form W-2. The Parties agree that thirty-three and one-
  8
      of the Individual Settlement Payment distributed to each Plaintiff Class Member will
  9
      be considered civil penalties, and will be reported as such to each Plaintiff Class
 10
      Member on an IRS Form 1099 misc., if applicable. The Parties agree that thirty-three
 11
      and one-                                                          ayment distributed to
 12
      each Plaintiff Class Member will be considered interest and will be reported as such
 13
      to each Plaintiff Class Member on an IRS Form 1099 misc., if applicable. The
 14
      foregoing tax allocation shall apply to sums paid to Plaintiff. The Parties further agree
 15
      that the PAGA payment distributed to each PAGA Releasee will be treated entirely
 16
      as civil penalties, and will be reported as such to each PAGA Releasee on an IRS
 17
      Form 1099 misc., if applicable.
 18
                   7.3.2 The Settlement Administrator shall calculate, withhold from each
 19
      Individual Settlement Payment and the Incentive Award, and remit to applicable
 20
      governmental agencies sufficient amounts as may be owed by the Plaintiff Class
 21
      Members and Plaintiff for applicable employee taxes. The Settlement Administrator
 22
      will issue appropriate tax forms to each Plaintiff Class Member and PAGA Releasee
 23
      consistent with the foregoing breakdown.
 24
                   7.3.3 The Parties agree that the Gross Settlement Fund will qualify as a
 25
      settlement fund pursuant to the requirements of section 468(B)(g) of the Internal
 26
      Revenue Code of 1986, as amended, and section 1.468B-1. et seq. of the income tax
 27
      regulations. Furthermore, the Settlement Administrator is hereby designated as the
 28
                                               - 37 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 68 of 86 Page ID
                                  #:446


  1
                                                                                        -2(k)
  2
      of the income tax regulations. As such, all taxes imposed on the gross income of the
  3
      Gross Settlement Fund and any tax-related expenses arising from any income tax
  4
      return or other reporting document that may be required by the Internal Revenue
  5
      Service or any state or local taxing body will be paid from the Gross Settlement Fund.
  6
            7.3.4        All Parties represent that they have not received, and shall not rely
  7
      on, advice or representations from the other Party or her/its agents regarding the tax
  8
      treatment of payments under federal, state or local law.
  9
            7.4     No Credit Toward Benefit Plans. Except as otherwise required by
 10
      applicable plan documents, the Individual Settlement Payments, Incentive Award and
 11
      PAGA Payment made to Plaintiff, Class Members and PAGA Releasees under this
 12
      Agreement shall not be utilized to calculate any additional benefits under any benefit
 13
      plans to which any Plaintiff, Class Members and/or PAGA Releasees may be eligible
 14
      including, but not limited to: retirement plans, profit-sharing plans, bonus plans,
 15
      401(k) plans, stock purchase plans, vacation plans, sick leave plans, PTO plans,
 16
      pension plans, or any other benefit
 17
      will not affect any rights, contributions, or amounts to which Plaintiff, Class Members
 18
      and PAGA Releasees may be entitled under any benefit plans.
 19

 20 8.      GENERAL PROVISIONS
 21

 22
            8.1     Notices. All notices, requests, demands and other communications

 23
      required or permitted to be given pursuant to this Agreement shall be in writing, and

 24
      shall be delivered personally or by first class mail to the Settlement Administrator

 25
      appointed by the Court and to counsel at their respective addresses as set forth below:

 26 CLASS COUNSEL

 27 James R. Hawkins
    Gregory Mauro
 28 Michael Calvo
                                              - 38 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 69 of 86 Page ID
                                  #:447


  1 JAMES HAWKINS APLC
      9880 Research Drive, Suite 800
  2 Irvine, CA 92618

  3 DEFENSE COUNSEL

  4 Emily T. Patajo
      Jyoti Mittal
  5 Littler Mendelson, P.C.
      2049 Century Park East, 5th Floor
  6 Los Angeles, CA 90067.3107

  7

  8         8.2      Nullification Of Settlement Agreement. In the event: (1) the Court does
  9 not enter the Preliminary Approval Order as provided herein; (2) the Court does not

 10 enter a Final Approval Order as provided herein; (3) the Settlement does not become

 11 final for any other reason; or (4) Judgment is not entered by the Court dismissing the

 12 lawsuit as to all Claims as to all Class Members with prejudice, this Settlement

 13 Agreement shall be null and void and any order entered by the Court in furtherance

 14 of this Settlement shall be treated as void from the beginning. In such case, the Parties

 15 shall be returned to their respective statuses as of the date and time immediately prior

 16 to the execution of this Settlement Agreement and the Parties shall proceed in all

 17 respects as if this Settlement Agreement had not been executed.

 18         8.3      Exhibits And Headings. The terms of this Settlement Agreement include
 19 the terms set forth in the Exhibits A and B attached, which are incorporated by this

 20 reference as though fully set forth herein. Exhibits A and B to this Settlement

 21 Agreement are an integral part of the Settlement. The descriptive headings of any

 22 paragraphs or sections of this Settlement Agreement are inserted for convenience only

 23 and do not constitute a part of this Settlement Agreement.

 24         8.4      Interim Stay Of Proceedings. The Parties agree to stay all proceedings
 25 in the Action, except such proceedings necessary to implement and complete the

 26 Settlement, pending the Final Approval Hearing to be conducted by the Court.

 27         8.5      Amendment Or Modification.         This Settlement Agreement may be
 28
                                               - 39 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 70 of 86 Page ID
                                  #:448


  1
      amended or modified only by a written instrument signed by Defense and Class
  2
      Counsel or their successors-in-interest.
  3
            8.6    Entire Agreement.      This Settlement Agreement and the attached
  4
      Exhibits A and B constitute the entire agreement among the Parties, and no oral or
  5
      written representations, warranties or inducements have been made to any Party
  6
      concerning this Settlement Agreement or its Exhibits A and B other than the
  7
      representations, warranties and covenants contained and memorialized in the
  8
      Settlement Agreement and its Exhibits A and B.
  9
            8.7    Authorization To Enter Into Settlement Agreement. The person or
 10
      persons signing this Settlement Agreement on behalf of Defendant represents and
 11
      warrants that he/she/they are authorized to sign this Settlement Agreement on behalf
 12
      of Defendant. Plaintiff represents and warrants that he is authorized to sign this
 13
      Settlement Agreement and that he has not assigned any Claim covered by this
 14
      Settlement to a third-party. Plaintiff, by signing this Settlement Agreement, is bound
 15
      by the terms herein and further agrees not to submit any Request for Exclusion from
 16
      or Notice of Objection to the Settlement. Any such Request for Exclusion or Notice
 17
      of Objection shall therefore be void and of no force or effect.
 18
            8.8    Signature of all Class Members Unnecessary to be Binding. The Parties
 19
      agree that because the Class Members are numerous, it is impossible or impractical
 20
      to have each Class Member execute this Agreement. The Notice will advise all Class
 21
      Members of the binding nature of the release provided herein and shall have the same
 22
      force and effect as if the Agreement were executed by each Class Member. The only
 23
      Class Members who will not be bound by the terms of this Agreement are those who
 24
      submit a timely and valid Request for Exclusion.
 25
            8.9    Binding On Successors And Assigns. This Settlement Agreement shall
 26
      be binding upon, and inure to the benefit of, the successors or assigns of the Parties
 27
      hereto, as previously defined.
 28
                                                 - 40 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 71 of 86 Page ID
                                  #:449


  1
            8.10 Captions. The captions and section numbers in this Agreement are
  2

  3
      describe the scope or intent of the provisions of this Agreement.
  4
            8.11 California Law Governs. All terms of this Settlement Agreement shall
  5
      be governed by and interpreted according to the laws of the State of California.
  6
            8.12 Publicity. Plaintiff and Class Counsel agree that they will not issue any
  7
      press releases, initiate any contact with the press, respond to any inquiry from the
  8
      press about this case, or otherwise publicize this Action, the facts of this Action, or
  9
      the outcome of the mediation or Settlement.        With the exception of a general
 10
      description of the case and total settlement amount, with no party identifying
 11
      information, Plaintiff and Class Counsel also agree not to publish the terms of the
 12
      settlement or any related information on their website(s), for advertising purposes
 13
      and/or in publication materials generally available to the public. This provision shall
 14
      not prevent Class Counsel from referring to this Settlement in court-
 15

 16
            8.13 Confidentiality Prior to Preliminary Approval.           Plaintiff and Class
 17
      Counsel agree that they will not disclose the terms of the Agreement unless and until
 18
      the Agreement is filed with the Court in connection with a motion for Preliminary
 19
      Approval.
 20
            8.14 Mutual Cooperation. The Parties agree to fully cooperate with each other
 21
      to accomplish the terms of this Agreement, including but not limited to, execution of
 22
      such documents and to take such other action as may be necessary to implement the
 23
      terms of this Agreement. The Parties to this Agreement shall use their best efforts,
 24
      including all reasonable efforts contemplated by this Agreement and any other
 25
      reasonable efforts that may become necessary by order of the Court, or otherwise, to
 26
      effectuate this Agreement and the terms set forth herein.
 27
            8.15 Mutual Preparation. The Parties have had a full opportunity to negotiate
 28
                                              - 41 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 72 of 86 Page ID
                                  #:450


  1
      the terms and conditions of this Agreement. Accordingly, this Agreement shall not be
  2
      construed more strictly against one party than another merely by virtue of the fact that
  3
      it may have been prepared by counsel for one of the Parties, it being recognized that,
  4
      because of the arms-length negotiations between the Parties, all Parties have
  5
      contributed to the preparation of this Agreement.
  6
            8.16 Severability. The Parties to this Agreement agree, covenant, and
  7
      represent that each and every provision of this Agreement shall be deemed to be
  8
      contractual, and that they shall not be treated as mere recitals at any time or for any
  9
      purpose. Therefore, the Parties further agree, covenant, and represent that each and
 10
      every provision of this Agreement shall be considered severable, except for the release
 11
      provisions of Paragraph 5 of this Agreement. If a court of competent jurisdiction finds
 12
      the release provisions of Paragraph 5 of this Agreement to be unenforceable or invalid
 13
      as against a Class Member, then this Agreement shall become voidable and the
 14
      payments made pursuant to this Agreement to that Class Member shall be returned to
 15
      Defendant by that Class Member as to whom the release provisions have been found
 16
      unenforceable or invalid. If a court of competent jurisdiction finds any provision,
 17
      other than the release provisions of Paragraph 5, or part thereof to be invalid or
 18
      unenforceable for any reason, that provision, or part thereof, shall be severed from the
 19
      Agreement, and all of the remaining provisions of this Agreement shall remain in full
 20
      force and effect.
 21
            8.17 Warranties and Representations. With respect to themselves, each of the
 22
      Parties to this Agreement and or their agent or counsel represents, covenants and
 23
      warrants that (a) they have full power and authority to enter into and consummate all
 24
      transactions contemplated by this Agreement and have duly authorized the execution,
 25
      delivery and performance of this Agreement; and (b) the person executing this
 26
      Agreement has the full right, power and authority to enter into this Agreement on
 27
      behalf of the party for whom he/she has executed this Agreement, and the full right,
 28
                                              - 42 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 73 of 86 Page ID
                                  #:451


  1
      power and authority to execute any and all necessary instruments in connection
  2
      herewith, and to fully bind such party to the terms and obligations of this Agreement.
  3
            8.18 Representation by Counsel. The Parties acknowledge that they have been
  4
      represented by counsel throughout all negotiations that preceded the execution of this
  5
      Agreement, and that this Agreement has been executed with the consent and advice
  6
      of counsel. Further, the Plaintiff and Class Counsel warrant and represent that there
  7
      are no liens on the Agreement, and that Defendant may distribute funds to the Class
  8
      Members, Class Counsel, and the Plaintiff as provided by this Agreement.
  9
            8.19 Action to Enforce Agreement. In any suit or court action to enforce the
 10
      terms of this Agreement, the prevailing party shall be entitled to recover his or its
 11

 12
            8.20 Authorization by Plaintiff. The Plaintiff authorizes Class Counsel to sign
 13
      this Agreement and further agrees not to request to be excluded from the Class and
 14
      not to object to any terms of this Agreement. Any such request for exclusion or
 15
      objection shall therefore be void and of no force or effect.
 16
            8.21 Counterparts. This Settlement Agreement shall become effective upon
 17
      its execution by all of the undersigned. Plaintiff, Class Counsel and Defendant may
 18
      execute this Settlement Agreement in counterparts, which shall have the same force
 19
      and effect as if each had signed the same instrument. Copies of the executed
 20
      Settlement Agreement shall be effective for all purposes as though the signatures
 21
      contained therein were original signatures.
 22
            IN WITNESS WHEREOF, the Parties and their counsel have executed this
 23
      Agreement on the date below their signatures or the signature of their representatives.
 24
      The date of the Agreement shall be the date of the latest signature.
 25
            IT IS SO STIPULATED AND AGREED.
 26

 27    Dated: July ______, 2020
                                                       ANTONIO
                                                        NTONIO NAVARRETE
                                                               NA
 28
                                              - 43 -
          JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                    SETTLEMENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 74 of 86 Page ID
                                  #:452


  1

  2
       Dated: July ______, 2020           By:
  3

  4                                               ON BEHALF OF SPRINT/UNITED
                                                  MANAGEMENT COMPANY
  5

  6    Dated: July ______, 2020           LITTLER MENDELSON, P.C.
  7
                                          By:
  8                                               EMILY PATAJO, ESQ.
  9                                               Attorneys for Defendant Sprint/United
                                                  Management Company.
 10

 11
       Dated: July ______,
                     16    2020              ES H
                                          JAMES   AWKINS A
                                                HAWKINS    PLC
                                                         APLC
 12

 13                                       By:
                                                  JAMES
                                                   AMES R. HAWKINS,
                                                              HAWKINS, ESQ. ESQQ
 14                                               GREGORY MAURO, ESQ.
                                                  MICHAEL CALVO, ESQ.
 15                                               Attorneys for Plaintiff ANTONIO
                                                  NAVARRETE, individually and on
 16                                               behalf of all others similarly situated.
 17

 18

 19

 20
      4826-8640-8387.1 099449.1009
 21

 22

 23

 24

 25

 26

 27

 28
                                         - 44 -
            JOINT STIPULATION AND CLASS AND REPRESENTATIVE ACTION
                      SETTLEMENT AGREEMENT AND RELEASE
vowelgn envelope IU'. Bram-00094051 -8502-A030303FOC93
        Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 75 of 86 Page ID
                                          #:453




                  Dated: July          L3      ,2020


                                                           ON BEHALF OF SPRINT/UNITED
                                                           MANAGEMENT COMPANY

                  Dated: July _JL,2020                   LITTLER MENDELSON, P.C.


                                                           W]
                                                           Y ATAJO, ESQ.
                                                           Attorneys for Defendant Sprint/United
                                                           Management Company.



                  Dated: July 16 ,2020                   JAMESh/QL‘VKINS
                                                              H    LC


                                                           JA‘ S R. HAWKINS, ESQ.
                                                           GREGORY MAURO ESQ.
                                                             ‘



                                                           MICHAEL CALVQ, Es‘on.
                                                           AttomeKRES for Plaintlff A   ONIO
                                                           NAVA         TE, md1_w_dually and on
                                                           behalf of all others smnlarly Sltuated.




                 4826-8640-8387 l 0994491009




                 JWWOINT
                  S'l‘ll’ULATlON AND CLASS AND REPRESENTATIVE ACTION
                         SETTIElVlENT AGREEMENT AND RELEASE
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 76 of 86 Page ID
                                  #:454



                               EXHIBIT A




                               EXHIBIT A
      Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 77 of 86 Page ID
                                        #:455
                       NOTICE OF CLASS ACTION SETTLEMENT
                                    UNITED STATES DISTRICT COURT

                    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION


ANTONIO NAVARRETE, individually                      Case No. 8:19-cv-00794-JLS-ADS
and on behalf of all others similarly
                                                     NOTICE OF PROPOSED SETTLEMENT OF
situated,                                            CLASS ACTION AND HEARING DATE FOR
                   Plaintiffs,                       FINAL COURT APPROVAL

     v.
SPRINT/UNITED MANAGEMENT
COMPANY, a Kansas Corporation;
SPRINT CORPORATION, a Kansas
Corporation; and DOES 1-50, inclusive,

                   Defendants.

                                       PLEASE READ THIS NOTICE.

A class action lawsuit against defendant Sprint/United Management Company has been preliminarily approved
for settlement. In the lawsuit, Plaintiff alleges that Sprint/United Management Company failed to pay its non-
exempt employees who worked in its retail stores in the State of California all wages owed including overtime,
failed to provide accurate itemized wage statements, failed to provide meal and rest breaks, failed to pay all wages
in a timely manner at termination, and failed to reimburse business expenses and claims for related penalties.
Sprint/United Management Company denies Plaintiff’s allegations and contends that it complies with applicable
law. You have been identified by Sprint/United Management Company’s records as a member of the
settlement class in the above-entitled class action, and as such are subject to the settlement agreement
preliminarily approved by the Court. Please read this notice carefully. It may affect your legal rights.


          YOUR LEGAL RIGHTS AND OPTIONS WITH RESPECT TO THE SETTLEMENT

 Participate in the Settlement – Do       If you want to remain in the Class, be bound by the Settlement and
 Nothing                                  receive your Individual Settlement Payment then you need not do
                                          anything.
 Exclude Yourself From the                If you do not want to be bound by the Settlement, you must follow the
 Settlement                               instructions in Section __ to exclude yourself. If you exclude
                                          yourself, you will not receive any of the Settlement proceeds, and
                                          you will not release any claims against Sprint.
 Object to the Settlement                 If you want to object to the Settlement, you must follow the
                                          instructions in Section ___. If you object, you will still be bound by
                                          the terms of the Settlement, if approved by the Court.


                                                   Page 1 of 7
                                        Notice of Class Action Settlement
      Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 78 of 86 Page ID
                                        #:456
                          WHAT INFORMATION IS IN THIS NOTICE

           1.      Why Should You Read This Notice? ............................................................. Page 1
           2.      What Is The Case About? .............................................................................. Page 2
           3.      Background of Settlement.............................................................................. Page 2
           4.      Why Did Sprint Agree To This Settlement? .................................................. Page 2
           5.      The Proposed Settlement ............................................................................... Page 2
           6.      What Am I Releasing? ................................................................................... Page 3
           7.      How Do I Exclude Myself from the Settlement?....................................... …Page 4
           8.      What Must I Do To Object To the Settlement? .............................................. Page 4
           9.      Who are the Attorneys and the Claims Administrator? .................................. Page 4
           10.     Notice of Hearing on Final Approval. ............................................................ Page 5
           11.     Examination of Papers and Inquiries..................................................... …… Page 5

         13. You
1. Why Should How  willThis
                 Read   theNotice?
                            attorneys for the case be paid? ........................................ Page 5

You should read this notice because you are entitled to receive money from a class action settlement. You have
been identified as a Class Member of the Class as defined below:

       All current and former non-exempt employees of Defendant Sprint/United Management Company who
       worked in Defendant’s retail stores in the State of California during the Class Period of February 25, 2016
       through April 8, 2020.


2. What is the Case About?

On or about January 29, 2019, Plaintiff Antonio Navarrete filed a putative class action in the Superior Court of
California, County of Orange County entitled: Antonio Navarrete, individually on behalf of himself and others
similarly situated, v. Sprint/United Management Company, a Kansas Corporation, Sprint Corporation, a Kansas
Corporation, and DOES 1-50, inclusive, Case No. 30-2019-01047754-CU-OE-CXC. The Complaint alleges the
following causes of action: (1) Failure to Pay Wages including Overtime (Labor Code §§ 510 and 1194, and the
IWC Wage Order); (2) Failure to Provide Meal Periods (Labor Code §§ 226.7 and 512, and the IWC Wage Order);
(3) Failure to Authorize Rest Periods (Labor Code § 226.7 and IWC Wage Order); (4) Failure to Timely Pay
Wages Due (Labor Code §§ 201-203); (5) Failure to Provide Accurate Wage Statement (Labor Code § 226); (6)
Failure to Indemnify Necessary Business Expenses (Labor Code § 2802); (7) Unfair Competition (Business &
Professions Code § 17200). On April 30, 2019, Defendant removed the class action to the United States District
Court, Central District of California, where the action is currently pending as Case No. 8:19-cv-00794-AG-ADS.
The action resolves claims for recovery of compensatory damages, penalties, interest, and attorneys’ fees and
costs and causes of action for: (1) Failure to Pay Wages including Overtime (Labor Code §§ 510 and 1194, and
the IWC Wage Order); (2) Failure to Provide Meal Periods (Labor Code §§ 226.7 and 512, and the IWC Wage
Order); (3) Failure to Authorize Rest Periods (Labor Code § 226.7 and IWC Wage Order); (4) Failure to Timely
Pay Wages Due (Labor Code §§ 201-203); (5) Failure to Provide Accurate Wage Statement (Labor Code § 226);
(6) Failure to Indemnify Necessary Business Expenses (Labor Code § 2802); (7) Unfair Competition (Business
& Professions Code § 17200); (8) Penalties Pursuant to Labor Code § 2699; and (9) Failure to Pay Wages pursuant
to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

Sprint denies any liability or wrongdoing of any kind associated with the claims alleged in the Action. Sprint
contends, among other things, that it complied at all times with the California Labor Code and the Business and
Professions Code, and that all Class Members were timely paid all wages due to them, were provided meal and

                                                         Page 2 of 7
                                              Notice of Class Action Settlement
       Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 79 of 86 Page ID
                                                    #:457
rest periods as required by California law, were reimbursed necessary business expenses, and were provided
accurate wage statements.


3. Background of Settlement.

Plaintiff and his counsel believe that the claims asserted in the Action have merit. However, Plaintiff’s counsel
recognizes the expense, length and uncertainty of continued litigation. Although Sprint denies that it committed
any wrongdoing, Sprint believes that further litigation would be protracted, expensive, and contrary to its best
interests. Thus, the parties entered into settlement negotiations which resulted in the settlement. The Court has
determined on a preliminary basis that the settlement is fair, reasonable, and adequate and in the best interests of
the Class. The Court file contains the settlement documents that provide more information about the Action and
the settlement.

4. Why Did Sprint Agree To This Settlement?

Sprint has denied, and continues to deny, the factual and legal allegations in the Action and believes that it has
multiple valid defenses to Plaintiff’s claims. By agreeing to settle, Sprint is not admitting that it has any liability
on any of the factual allegations or claims in the Action or that the Action can or should proceed as a class action.
Sprint has agreed to settle the Action as part of a compromise with Plaintiff. If for any reason the settlement fails,
Sprint reserves the right to contest all factual and legal allegations in the Action.

5. The Proposed Settlement.

Without admitting any wrongdoing and to avoid litigating these claims, Sprint has agreed to pay a total of Two
Million Seven Hundred and Fifty Thousand Dollars ($2,750,000) (“Maximum Gross Settlement Amount”) to
settle this Action. Sprint also has agreed to pay up to $55,000 for the purpose of administering this settlement.
Out of the Maximum Gross Settlement Amount, the Plaintiff will ask for an Enhancement Payment of $5,000 for
his services as a Class Representative. The lawyers for the class, called Class Counsel, will ask for $916,666 for
attorney fees and up to $20,000 for costs. The parties have also allocated $100,000 from the Maximum Gross
Settlement Amount for penalties under the Private Attorneys General Act of 2004 (“PAGA”), pursuant to Labor
Code section 2698, et seq., of which $75,000 will be payable to the LWDA and $25,000 will be included in the
Net Settlement Fund. The Court may approve these payments or a smaller amount. Any reduction in these
amounts will be included in the Net Settlement Fund. The money remaining is the “Net Settlement Fund” which
will be available for distribution to Class Members, based on the formula set forth below. The payment of all
employee payroll taxes and all other legally required withholdings will be paid from the Net Settlement Fund
except for the employer share of taxes on the wage portion of the payments to Class Members.

All Class Members who do not submit a timely and valid Request for Exclusion will receive an Individual
Settlement Payment. Each Class Member’s Individual Settlement Amount will be calculated as follows:

               (i)     For purposes of this Agreement, the Administrator shall define a Workweek as any
week in which the Class Member worked any time for Defendant during the Class Period. Defendant’s
Workweek data will be presumed to be correct, unless a particular Class Member proves otherwise to the
Administrator by credible evidence. The Individual Settlement Amount will be determined by dividing the
Net Distribution Fund by the total number of workweeks for the entire Settlement Class resulting in the
Workweek Value; and then multiplying the Workweek Value by the number of Workweeks worked by each
Class Member. Defendant represents that there are approximately 350,000 workweeks during the Class Period.
This calculation is based upon the records in Defendant's possession, custody or control and includes all weeks
worked regardless of how many hours or days a Class Member worked in a given week. Each Class Member

                                                    Page 3 of 7
                                         Notice of Class Action Settlement
       Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 80 of 86 Page ID
                                                     #:458
shall receive a gross payment equal to his or her workweeks multiplied by the value of a Workweek. To the
extent that any Class Member excludes him or herself from the Settlement and there are unclaimed funds
remaining of the Net Settlement Fund, each Class Member shall be entitled to receive a pro-rated increase based
on their total number of workweeks as compared to the total number of workweeks for all Class Members. In
addition, Class Members will receive an additional sum if they fall in the following categories:

             (ii) Any Class Member who separated his or her employment with Defendant during the Class
Period will receive an additional five percent (5%) of his or her Total Workweeks to compensate the Class
Member for his or her waiting time penalty claim.
               (iii)Any Class Member who did not timely and properly file a completed opt in form in another
lawsuit and who worked between February 25, 2016 and April 8, 2020, will receive an additional five percent
(5%) of his or her Total Workweeks to compensate the Class Member for his or her FLSA claim.

       Note**[The following paragraph is to be included in the notice only as to those individuals who worked
during the PAGA Period of January 29, 2018 to April 8, 2020.]

        Subject to Court approval, an amount of $75,000.00 shall be paid to the State of California LWDA. This
amount is 75% of the $100,000.00 PAGA Payment that the Parties have agreed is to be paid in settlement of all
claims for civil penalties under the Labor Code Private Attorneys General Act of 2004, Labor Code sections 2698,
et seq. (“PAGA”). The remaining 25% of the $100,000 PAGA payment, which amounts to $25,000.00 of the
PAGA Payment shall be distributed pro rata to all PAGA Releasees, based on the number of PAGA Pay Periods
by a PAGA Releasee, as a fraction of the total PAGA Pay Periods of all PAGA Releasees. The portion of the
PAGA payment to the PAGA Releasees shall be treated entirely as penalties. PAGA Releasees will not have the
opportunity to opt out or object to the PAGA Payment and/or release of PAGA Claims set forth in this Agreement
although the PAGA Settlement will be subject to Court approval. In the event the LWDA rejects this allocation,
the Parties will meet and confer with the Court and the LWDA to reach a penalty allocation acceptable to all
parties that does not materially alter the terms of Settlement, nor require Defendant to pay more than the Gross
Settlement Fund. At the same time that Plaintiff files his Motion for Preliminary Approval, Plaintiff sent a copy
of the Agreement to the LWDA pursuant to the 2016 amendments to PAGA.

Sprint’s records indicate that while working as a Class Member in California during the Class Period of
February 25, 2016 to April 8, 2020 you worked ___________ Workweeks. Sprint’s records further indicate
that you separated your employment during the Class Period. As a result you have been allocated
__________ additional Workweeks. Sprint’s records further indicate you worked during the FLSA period
and therefore have been allocated __________ additional Workweeks. Your PAGA payment
is:__________.

Therefore, your estimated total settlement payment is:__________________.

If you dispute the foregoing information, you may provide written documentation to the Settlement Administrator
establishing the weeks you worked/or your employment status that you contend are applicable. Such information
must be provided to the Administrator on or before _________________, 2020. The Claims Administrator will
then advise Sprint of the dispute and Sprint will have an opportunity to present written documentation to the
Settlement Administrator. The allocation of additional Workweeks to any individual Class Member as a result
of this process will require a re-calculation of the value of a Workweek and will impact the overall allocation of
the settlement among the Class Members.

One third (1/3) of a Class Members’ Individual Settlement Payment will be allocated to alleged unpaid wages for
which an IRS Form W-2 will issue, one third (1/3) will be allocated to alleged penalties for which an IRS Form
1099 will issue and one third (1/3) will be allocated to alleged interest for which an IRS Form 1099 will issue.
                                                   Page 4 of 7
                                       Notice of Class Action Settlement
      Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 81 of 86 Page ID
                                                     #:459
100% of the PAGA Payment will be allocated as penalties for which an IRS Form 1099 will be issued. Class
Members are responsible for paying taxes on any amounts received. This Notice is not tax advice and you should
consult your tax advisor. Checks will be valid and negotiable for 90 days; after that, checks will be cancelled and
any uncashed funds will be transmitted by the Settlement Administrator to the State of California Controller’s
Office, Unclaimed Property Fund, in accordance with California law regarding such escheatment.

Class Members who do not timely exclude themselves from the Settlement will be bound by the settlement,
except the FLSA release, even if they do not cash their settlement checks.

Your settlement check will include the following: “I understand that by cashing, depositing, or otherwise
negotiating this check I will be deemed to have opted into Antonio Navarrete, individually on behalf of himself
and others similarly situated, v. Sprint/United Management Company, a Kansas Corporation, Sprint
Corporation, a Kansas Corporation, and DOES 1-50, inclusive, Case No. 8:19-cv-00794-AG-ADS for purposes
of the federal Fair Labor Standards Act (FLSA) release to the extent required to do so under applicable law for
purposes of the court-approved settlement therein.” If you who have timely and properly filed and completed an
opt in form in the lawsuit Amaraut, et. al. v. Sprint/United Management Company, USDC Case No.: 3:19-cv-
00411-WQH-AHG, you will receive a settlement check that does not contain the language above and you will
not be deemed to have released your FLSA claim and you will not be entitled to an FLSA credit with an additional
5% of your Workweeks


6. What Am I Releasing?
You will be releasing all claims you may have related to the allegations in the Action as described in the
Agreement. In summary, this includes any and all claims for wages, benefits and related penalties actually alleged
or that could have been alleged in the Action during the Class Period based on the facts alleged in the First
Amended Complaint, including but not limited to: (1) Failure to Pay Wages including Overtime (Labor Code §§
510 and 1194, and the IWC Wage Order); (2) Failure to Provide Meal Periods (Labor Code §§ 226.7 and 512,
and the IWC Wage Order); (3) Failure to Authorize Rest Periods (Labor Code § 226.7 and IWC Wage Order);
(4) Failure to Timely Pay Wages Due (Labor Code §§ 201-203); (5) Failure to Provide Accurate Wage Statement
(Labor Code § 226); (6) Unfair Competition (Business & Professions Code § 17200; (7) Unreimbursed Expenses
pursuant to Labor Code § 2802; (8) Penalties Pursuant to Labor Code § 2699; and (9) Failure to Pay Wages
pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. Upon the Court’s approval of the PAGA
Payment and this release of PAGA Claims, Plaintiff and the PAGA Releasees and all persons purporting to act
on the PAGA Releasees’ behalf or purporting to assert a claim under or through them, hereby do and shall be
deemed to have fully, finally, and forever released, settled, compromised, relinquished and discharged any and
all of the Released Parties of and from any and all PAGA claims premised in whole or in part on any of the claims
set forth above that arose at any time from January 29, 2018 (collectively, the “PAGA Claims”) through April 8,
2020. The PAGA Releasees will be issued a check for their share of the PAGA Payment and will not have the
opportunity to opt out of, or object to, the PAGA Payment and release of the PAGA Claims set forth in this
Paragraph. The PAGA Releasees are bound by the release of the PAGA Claims regardless of whether they cash
their PAGA Payment Check. Individuals who opt-into the Amaraut, et. al. v. Sprint/United Management
Company, USDC Case No.: 3:19-cv-00411-WQH-MDD shall not be deemed to have released their FLSA claim
and shall not be entitled to an FLSA credit with an additional 5% of their Workweeks.




7. How Do I Exclude Myself From the Settlement?


                                                   Page 5 of 7
                                        Notice of Class Action Settlement
       Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 82 of 86 Page ID
                                                      #:460
You may request to be excluded from the Settlement. Class Members who request to be excluded from the
Settlement will NOT receive any money nor will they have released their claims. To request to be excluded
from the Settlement, you must prepare and submit a written request with your name, address, and last four digits
of your social security number. The request must state: “I want to exclude myself from the Settlement in Antonio
Navarrete, individually on behalf of himself and others similarly situated, v. Sprint/United Management
Company, a Kansas Corporation, Sprint Corporation, a Kansas Corporation, and DOES 1-50, inclusive, United
States District Court, Central District of California, Case No. 8:19-cv-00794-AG-ADS. I understand that by
requesting to be excluded from the Settlement, I will receive no money from the Settlement.” The request must
be signed by you and mailed to the Claims Administrator postmarked on or before _____________. If you request
to be excluded from the Settlement, you cannot submit objections as described in the next section.

8. What Must I Do if I Want To Object To the Settlement?

Any Settlement Class Member may object to the Settlement, or to any settlement term. You can’t ask the Court
to order a larger settlement; the Court can only approve or deny the settlement. If the Court denies approval, no
settlement payments will be sent out and the lawsuit will continue.

Settlement Class Members must object in writing and may do so on their own or through their own attorney. A
Notice of Objection: (1) must contain your full name, address and last four digits of the social security number,
and (2) must be signed by you. The Notice of Objection should also state the case name and number, Antonio
Navarrete, individually on behalf of himself and others similarly situated, v. Sprint/United Management
Company, a Kansas Corporation, Sprint Corporation, a Kansas Corporation, and DOES 1-50, inclusive, United
States District Court, Central District of California, where the action is currently pending as Case No. 8:19-cv-
00794-AG-ADS, the basis for the objection and if you intend to appear at the Final Approval Hearing.

Any objection must be postmarked by ___________, and sent to the Claims Administrator.

9. Who are the Attorneys and the Claims Administrator?
  Attorneys for Plaintiff and the Class are:           Attorneys for Sprint Building are:
  James Hawkins                                        Emily Patajo
  Gregory Mauro                                        Jyoti Mittal
  James Hawkins APLC                                   LITTLER MENDELSON, P.C.
                                                       2049 Century Park East
  9880 Research Drive, Suite 200                       5th Floor
  Irvine, California 92618                             Los Angeles, CA 90067
  Telephone:                                           Telephone: (310) 553-0308




  The Claims Administrator is:
  ILYM Group, Inc.
  Sprint/United Management Corp.
  C/O _________________
  TO BE ADDED
  XXX, California XXXXX
  Phone: (___) ___-____


                                                  Page 6 of 7
                                       Notice of Class Action Settlement
     Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 83 of 86 Page ID
                                         #:461
10. Notice of Hearing on Final Approval.

A Final Fairness Hearing will be held on __________, 2020, at ______ __.m. in Courtroom 10A, of the United
States District Court, Central District of California, located at 411 W. 4th Street, Santa Ana, California 92701, to
determine whether the proposed Settlement is fair, reasonable, and adequate. You do not need to appear at this
hearing. The hearing may be continued without further notice.

11. Examination of Papers and Inquiries.

This Notice summarizes the proposed settlement. For the precise terms and conditions of the settlement, please
see the settlement agreement available at www.____________.com, by contacting class counsel at the address or
telephone number provided in Section 10, by accessing the Court docket in this case through the Court’s Public
Access to Court Electronic Records (PACER) system at https://ecf.cacd.uscourts.gov, or by visiting the office of
the Clerk of the Court for the United States District Court, Central District of California,
___________________________, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court
holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT
THIS SETTLEMENT.




                                                   Page 7 of 7
                                        Notice of Class Action Settlement
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 84 of 86 Page ID
                                  #:462



                               EXHIBIT B




                               EXHIBIT B
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 85 of 86 Page ID
                                  #:463



 ANTONIO NAVARRETE,                              Case No. 8:19-cv-00794-JLS-ADS
                                                 Hon. Josephine L. Staton
 individually and on behalf of all
 others similarly situated,

                         Plaintiffs,
                                                 OPT OUT FORM
          v.


 SPRINT/UNITED MANAGEMENT
 COMPANY, a Kansas Corporation;
 SPRINT CORPORATION, a Kansas
 Corporation; and DOES 1-50,
 inclusive,

                         Defendants.




THIS FORM MUST BE POSTMARKED NO LATER THAN xxx.

YOU DO NOT HAVE TO COMPLETE THIS FORM TO PARTICIPATE IN THE
SETTLEMENT.

ONLY RETURN THIS FORM IF YOU WANT TO OPT OUT AND EXCLUDE
YOURSELF FROM THE SETTLEMENT.
Name (First, Middle, Last)


 [preprinted by claims administrator]




 EXCLUDE                     Get no payment. This is the only option that allows you to
 YOURSELF                    maintain your claims and, if you wish, to file your own
                             lawsuit against Defendant for the claims released in this
                             Settlement.
Case 8:19-cv-00794-JLS-ADS Document 37-2 Filed 07/23/20 Page 86 of 86 Page ID
                                  #:464



If you wish to Opt Out and be excluded from the above-captioned lawsuit (the
“Class Action”), you must mail this “Opt-Out Form” to the Claims Administrator,
at the address below, requesting to be excluded from the Settlement. To be
considered valid, your Opt-Out Form must be signed by you, and contain your
name and address. To be considered timely, your Opt-Out Form must be
postmarked no later than __________, 2020. Late opt-out requests will not be
considered.

If you file a timely and valid “Opt-Out Form”, you will no longer be a member of
the Class, and you will not be eligible to receive money under the Settlement or
object to the terms of the Settlement. However, you will not be bound by the terms
of the Settlement except for the PAGA release if final approval is granted, and may
pursue any claims you may have, at your own expense, against Defendant.

Dated:
                                      (signature)

                                      (typed or print name)

                                      (address)

                                      (telephone number)

                                      (last four digits of social security number)



If you exclude yourself, mail the completed form by _______, 2020 to:


                              c/o ILYM Group, Inc.
                         [ADDRESS and phone number]
